
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.24


[LOGO]
STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE—NET
AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION


1.    Basic Provisions ("Basic Provisions").

        1.1    Parties:    This Lease ("Lease"), dated for reference purposes
only, September 6, 2001, is made by and between SDG Commerce 201, LLC, a
California limited liability company ("Lessor") and Golden State Vintners, Inc.,
a California corporation ("Lessee"), (collectively the "Parties", or
individually a "Party").

        1.2(a)    Premises:    That certain portion of the Project (as defined
below), including all improvements therein or to be provided by Lessor under the
terms of this Lease, commonly known by the street address of 1175 Commerce
Boulevard, located in the City of American Canyon, County of Napa, State of
California, with zip code 94589, as outlined on Exhibit A attached hereto
("Premises") and generally described as (describe briefly the nature of the
Premises): Approximately 149,066 square feet of an approximately 200,928 square
foot tilt-up concrete warehouse/distribution building.

        In addition to Lessee's rights to use and occupy the Premises as
hereinafter specified, Lessee shall have non-exclusive rights to the Common
Areas (as defined in Paragraph 2.7 below) as hereinafter specified, but shall
not have any rights to the roof, exterior walls or utility raceways of the
building containing the Premises ("Building") or to any other buildings in the
Project. The Premises, the Building, the Common Areas, the land upon which they
are located, along with all other buildings and improvements thereon, are herein
collectively referred to as the "Project." (See also Paragraph 2)

        1.2(b)    Parking:    prorata share of unreserved vehicle parking spaces
("Unreserved Parking Spaces"); and Seventeen (17) reserved vehicle parking
spaces ("Reserved Parking Spaces"). (See also Paragraph 2.6)

        1.3    Term:    Twelve (12) years and Six (6) months ("Original Term")
commencing November 1, 2001 ("Commencement Date") and ending April 30, 2010
("Expiration Date"). (See also Paragraph 3)

        1.4    Early Possession:    October 1, 2001 ("Early Possession Date").
(See also Paragraphs 3.2 and 3.3)

        1.5    Base Rent:    $67,825.00 per month ("Base Rent"), payable on the
First day of each month commencing November 1, 2001. (See also Paragraph 4)

ýIf this box is checked, there are provisions in this Lease for the Base Rent to
be adjusted.

        1.6    Lessee's Share of Common Area Operating Expenses:    Seventy-Four
& 19/100 percent (74.19%) ("Lessee's Share").

        1.7    Base Rent and Other Monies Paid Upon Execution:    

(a)Base Rent:    $67,825.00 for the period November 1, 2001 through November 30,
2001.

(b)Common Area Operating Expenses:    $10,435.00 for the period 11/01/01 through
11/30/01.

(c)Security Deposit:    $156,520.00 ("Security Deposit"). (See also Paragraph 5)

(d)

(e)Total Due Upon Execution of this Lease:    $234,780.00.


/s/ [ILLEGIBLE]       /s/ [ILLEGIBLE] Initials       Initials


© 1999-American Industrial Real Estate Association   REVISED   FORM MTN-2-2/99E

1

--------------------------------------------------------------------------------

        1.8    Agreed Use:    Administrative office, wine barrel operation,
bottling line, distribution and warehousing of wine related products. (See also
Paragraph 6)

        1.9    Insuring Party.    Lessor is the "Insuring Party." (See also
Paragraph 8)

        1.10        

        1.12    Addenda and Exhibits.    Attached hereto is an Addendum or
Addenda consisting of Paragraphs 1 through 23 and Exhibits A through C, all of
which constitute a part of this Lease.

2.    Premises.

        2.1    Letting.    Lessor hereby leases to Lessee, and Lessee hereby
leases from Lessor, the Premises, for the term, at the rental, and upon all of
the terms, covenants and conditions set forth in this Lease. Unless otherwise
provided herein, any statement of size set forth in this Lease, or that may have
been used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less.

        2.2    Condition.    Lessor shall deliver that portion of the Premises
contained within the Building ("Unit") to Lessee broom clean and free of debris
on the Commencement Date, and, so long as the required service contracts
described in Paragraph 7.1(b) below are obtained by Lessee and in effect within
thirty days following the Start Date, warrants that the existing electrical,
plumbing, fire sprinkler, lighting, heating, ventilating and air conditioning
systems ("HVAC"), loading doors, if any, and all other such elements in the
Unit, other than those constructed by Lessee, shall be in good operating
condition on said date and that the structural elements of the roof, bearing
walls and foundation of the Unit shall be free of material defects. If a
non-compliance with such warranty exists as of the Commencement Date, or if one
of such systems or elements should malfunction or fail within the appropriate
warranty period, Lessor shall, as Lessor's sole obligation with respect to such
matter, except as otherwise provided in this Lease, promptly after receipt of
written notice from Lessee setting forth with specificity the nature and extent
of such non-compliance, malfunction or failure, rectify same at Lessor's
expense. The warranty periods shall be as follows: (i) 6 months as to the HVAC
systems, and (ii) 30 days as to the remaining systems and other elements of the
Unit. If Lessee does not give Lessor the required notice within the appropriate
warranty period, correction of any such non-compliance, malfunction or failure
shall be the obligation of Lessee at Lessee's sole cost and expense (except for
the repairs to the fire sprinkler systems, roof, foundations, main plumbing,
electrical and sewerage systems and/or bearing walls—see Paragraph 7).

        2.3    Compliance.    Lessor warrants that the improvements on the
Premises and the Common Areas comply with the building codes that were in effect
at the time that each such improvement, or portion thereof, was constructed, and
also with all applicable laws, covenants or restrictions of record, regulations,
and ordinances in effect on the Start Date ("Applicable Requirements"). Said
warranty does not apply to the use to which Lessee will put the Premises or to
any Alterations or Utility Installations (as defined in Paragraph 7.3(a)) made
or to be made by Lessee. NOTE: Lessee is responsible for determining whether or
not the Applicable Requirements, and especially the zoning, are appropriate for
Lessee's intended use, and acknowledges that past uses of the Premises may no
longer be allowed. If the Premises do not comply with said warranty, Lessor
shall, except as otherwise provided, promptly after receipt of written notice
from Lessee setting forth with specificity the nature and extent of such
non-compliance, rectify the same at Lessor's expense. If Lessee does not give
Lessor written notice of a non-compliance with this warranty within 6 months
following the Start Date, correction of that non-compliance shall be the
obligation of Lessee at Lessee's sole cost and expense. If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit, Premises
and/or Building, the remediation of any Hazardous Substance, or the
reinforcement or other physical modification of the Unit, Premises

2

--------------------------------------------------------------------------------


and/or Building ("Capital Expenditure"), Lessor and Lessee shall allocate the
cost of such work as follows:

        (a)  Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the specific and unique use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof, provided, however that if such Capital Expenditure is required
during the last 2 years of this Lease and the cost thereof exceeds 6 months'
Base Rent, Lessee may instead terminate this Lease unless Lessor notifies
Lessee, in writing, within 10 days after receipt of Lessee's termination notice
that Lessor has elected to pay the difference between the actual cost thereof
and the amount equal to 6 months' Base Rent. If Lessee elects termination,
Lessee shall immediately cease the use of the Premises which requires such
Capital Expenditure and deliver to Lessor written notice specifying a
termination date at least 90 days thereafter. Such termination date shall,
however, in no event be earlier than the last day that Lessee could legally
utilize the Premises without commencing such Capital Expenditure.

        (b)  If such Capital Expenditure is not the result of the specific and
unique use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises pursuant to
the formula set out in Paragraph 7.1(d); provided, however, that if such Capital
Expenditure is required during the last 2 years of this Lease or if Lessor
reasonably determines that it is not economically feasible to pay its share
thereof, Lessor shall have the option to terminate this Lease upon 90 days prior
written notice to Lessee unless Lessee notifies Lessor, in writing, within 10
days after receipt of Lessor's termination notice that Lessee will pay for such
Capital Expenditure. If Lessor does not elect to terminate, and fails to tender
its share of any such Capital Expenditure, Lessee may advance such funds and
deduct same, with interest, from Rent until Lessor's share of such costs have
been fully paid. If Lessee is unable to finance Lessor's share, or if the
balance of the Rent due and payable for the remainder of this Lease is not
sufficient to fully reimburse Lessee on an offset basis, Lessee shall have the
right to terminate this Lease upon 30 days written notice to Lessor.

        (c)  Notwithstanding the above, the provisions concerning Capital
Expenditures are intended to apply only to non-voluntary, unexpected, and new
Applicable Requirements. If the Capital Expenditures are instead triggered by
Lessee as a result of an actual or proposed change in use, change in intensity
of use, or modification to the Premises then, and in that event, Lessee shall be
fully responsible for the cost thereof, and Lessee shall not have any right to
terminate this Lease.

        2.5    Lessee as Prior Owner/Occupant.    The warranties made by Lessor
in Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date Lessee was the owner or occupant of the Premises. In such event, Lessee
shall be responsible for any necessary corrective work.

        2.6    Vehicle Parking.    Lessee shall be entitled to use the number of
Unreserved Parking Spaces and Reserved Parking Spaces specified in
Paragraph 1.2(b) on those portions of the Common Areas designated from time to
time by Lessor for parking. Lessee shall not use more parking spaces than said
number. Said parking spaces shall be used for parking by vehicles no larger than
full-size passenger automobiles or pick-up trucks, herein called "Permitted Size
Vehicles." Lessor may regulate the loading and unloading of vehicles by adopting
Rules and Regulations as provided in Paragraph 2.9. No vehicles other than
Permitted Size Vehicles may be parked in the Common Area without the prior
written permission of Lessor.

3

--------------------------------------------------------------------------------




        (a)  Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee's employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.

        (b)  Lessee shall not service or store any vehicles in the Common Areas.

        (c)  If Lessee permits or allows any of the prohibited activities
described in this Paragraph 2.6, then Lessor shall have the right, without
notice, in addition to such other rights and remedies that it may have, to
remove or tow away the vehicle involved and charge the cost to Lessee, which
cost shall be immediately payable upon demand by Lessor.

        2.7    Common Areas—Definition.    The term "Common Areas" is defined as
all areas and facilities outside the Premises and within the exterior boundary
line of the Project and interior utility raceways and installations within the
Unit that are provided and designated by the Lessor from time to time for the
general non-exclusive use of Lessor, Lessee and other tenants of the Project and
their respective employees, suppliers, shippers, customers, contractors and
invitees, including parking areas, loading and unloading areas, trash areas,
roadways, walkways, driveways and landscaped areas.

        2.8    Common Areas—Lessee's Rights.    Lessor grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, contractors, customers
and invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor's designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

        2.9    Common Areas—Rules and Regulations.    Lessor or such other
person(s) as Lessor may appoint shall have the exclusive control and management
of the Common Areas and shall have the right, from time to time, to establish,
modify, amend and enforce reasonable rules and regulations ("Rules and
Regulations") for the management, safety, care, and cleanliness of the grounds,
the parking and unloading of vehicles and the preservation of good order, as
well as for the convenience of other occupants or tenants of the Building and
the Project and their invitees. Lessee agrees to abide by and conform to all
such Rules and Regulations, and to cause its employees, suppliers, shippers,
customers, contractors and invitees to so abide and conform. Lessor shall not be
responsible to Lessee for the non-compliance with said Rules and Regulations by
other tenants of the Project.

        2.10    Common Areas—Changes.    Lessor shall have the right, in
Lessor's sole discretion, from time to time:

        (a)  To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways and utility raceways;

        (b)  To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available;

        (c)  To designate other land outside the boundaries of the Project to be
a part of the Common Areas;

        (d)  To add additional buildings and improvements to the Common Areas;

4

--------------------------------------------------------------------------------




        (e)  To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof; and

        (f)    To do and perform such other acts and make such other changes in,
to or with respect to the Common Areas and Project as Lessor may, in the
exercise of sound business judgment, deem to be appropriate.

3.    Term.

        3.1    Term.    The Commencement Date, Expiration Date and Original Term
of this Lease are as specified in Paragraph 1.3.

        3.3    Delay in Possession.    Lessor agrees to use its best
commercially reasonable efforts to deliver possession of the Premises to Lessee
by the Commencement Date. If, despite said efforts, Lessor is unable to deliver
possession as agreed, Lessor shall not be subject to any liability therefor, nor
shall such failure affect the validity of this Lease. Lessee shall not, however,
be obligated to pay Rent or perform its other obligations until it receives
possession of the Premises as required by the Construction Rider attached hereto
as Exhibit "C". If possession is not delivered within 60 days after the
Commencement Date, Lessee may, at its option, by notice in writing within
10 days after the end of such 60 day period, cancel this Lease, in which event
the Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee's right to
cancel shall terminate. Except as otherwise provided, Lessor shall return all
amounts held by Lessor under Paragraph 1.7, if possession is not tendered to
Lessee by the Commencement Date and Lessee does not terminate this Lease, as
aforesaid, any period of rent abatement that Lessee would otherwise have enjoyed
shall run from the date of delivery of possession and continue for a period
equal to what Lessee would otherwise have enjoyed under the terms hereof, but
minus any days of delay caused by the acts or omissions of Lessee.

        3.4    Lessee Compliance.    Lessor shall not be required to tender
possession of the Premises to Lessee until Lessee complies with its obligation
to provide evidence of insurance (Paragraph 8.5). Pending delivery of such
evidence, Lessee shall be required to perform all of its obligations under this
Lease from and after the Commencement Date, including the payment of Rent,
notwithstanding Lessor's election to withhold possession pending receipt of such
evidence of insurance. Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Commencement Date, the Commencement
Date shall occur but Lessor may elect to withhold possession until such
conditions are satisfied.

4.    Rent.

        4.1    Rent Defined.    All monetary obligations of Lessee to Lessor
under the terms of this Lease (except for the Security Deposit) are deemed to be
rent ("Rent").

        4.2    Common Area Operating Expenses.    Lessee shall pay to Lessor
during the term thereof, in addition to the Base Rent, Lessee's Share (as
specified in Paragraph 1.6) of all Common Area Operating Expenses, as
hereinafter defined, during each calendar year of the term of this Lease, in
accordance with the following provisions:

        (a) "Common Area Operating Expenses" are defined, for purposes of this
Lease, as all costs incurred by Lessor relating to the ownership and operation
of the Project, including, but not limited to, the following:

(i)The operation, repair and maintenance, in neat, clean, good order and
condition of the following:

        (aa) The Common Areas and Common Area improvements, including parking
areas, loading and unloading areas, trash areas, roadways, parkways, walkways,
driveways,

5

--------------------------------------------------------------------------------

landscaped areas, bumpers, irrigation systems, Common Area lighting facilities,
fences and gates, elevators, roofs and roof drainage systems.

        (bb) Exterior signs and any tenant directories.

        (cc) Any fire detection and/or sprinkler systems.

(ii)The cost of water, gas, electricity and telephone to service the Common
Areas and any utilities not separately metered.

(iii)Trash disposal, pest control services, property management, security
services, and the costs of any environmental inspections.

(iv)Reserves set aside for maintenance and repair of Common Areas.

(v)Real Property Taxes (as defined in Paragraph 10).

(vi)The cost of the premiums for the insurance maintained by Lessor pursuant to
Paragraph 8.

(vii)Any deductible portion of an insured loss concerning the Building or the
Common Areas.

(viii)The cost of any Capital Expenditure to the Building or the Project not
covered under the provisions of Paragraph 2.3 provided; however, that Lessor
shall allocate the cost of any such Capital Expenditure over a 12 year period
and Lessee shall not be required to pay more than Lessee's Share of 1/144th of
the cost of such Capital Expenditure in any given month.

(ix)Any other services to be provided by Lessor that are stated elsewhere in
this Lease to be a Common Area Operating Expense.

        (b)  Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.

        (c)  The inclusion of the improvements, facilities and services set
forth in Subparagraph 4.2(a) shall not be deemed to impose an obligation upon
Lessor to either have said improvements or facilities or to provide those
services unless the Project already has the same, Lessor already provides the
services, or Lessor has agreed elsewhere in this Lease to provide the same or
some of them.

        (d)  Lessee's Share of Common Area Operating Expenses shall be payable
by Lessee within 10 days after a reasonably detailed statement of actual
expenses is presented to Lessee. At Lessor's option, however, an amount may be
estimated by Lessor from time to time of Lessee's Share of annual Common Area
Operating Expenses and the same shall be payable monthly or quarterly, as Lessor
shall designate, during each 12 month period of the Lease term, on the same day
as the Base Rent is due hereunder. Lessor shall deliver to Lessee within 60 days
after the expiration of each calendar year a reasonably detailed statement
showing Lessee's Share of the actual Common Area Operating Expenses incurred
during the preceding year. If Lessee's payments under this Paragraph 4.2(d)
during the preceding year exceed Lessee's Share as indicated on such statement,
Lessor shall credit the amount of such over-payment against Lessee's Share of
Common Area Operating Expenses next becoming due. If Lessee's payments under
this Paragraph 4.2(d) during the preceding year were less than Lessee's Share as
indicated on such statement, Lessee shall pay

6

--------------------------------------------------------------------------------




to Lessor the amount of the deficiency within 10 days after delivery by Lessor
to Lessee of the statement.

        4.3    Payment.    Lessee shall cause payment of Rent to be received by
Lessor in lawful money of the United States, without offset or deduction (except
as specifically permitted in this Lease), on or before the day on which it is
due. Rent for any period during the term hereof which is for less than one full
calendar month shall be prorated based upon the actual number of days of said
month. Payment of Rent shall be made to Lessor at its address stated herein or
to such other persons or place as Lessor may from time to time designate in
writing. Acceptance of a payment which is less than the amount then due shall
not be a waiver of Lessor's rights to the balance of such Rent, regardless of
Lessor's endorsement of any check so stating. In the event that any check,
draft, or other instrument of payment given by Lessee is dishonored for any
reason, Lessee agrees to pay to Lessor the sum of $25 in addition to any late
charges which may be due.

5.    Security Deposit.    Lessee shall deposit with Lessor upon execution
hereof the Security Deposit as security for Lessee's faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor or to reimburse or
compensate Lessor for any liability, expense, loss or damage which Lessor may
suffer or incur by reason thereof. If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor deposit monies with Lessor sufficient to restore said Security Deposit
to the full amount required by this Lease. Should the Agreed Use be amended to
accommodate a material change in the business of Lessee or to accommodate a
sublessee or assignee, Lessor shall have the right to increase the Security
Deposit to the extent necessary, in Lessor's reasonable judgment, to account for
any increased wear and tear that the Premises may suffer as a result thereof.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within 14 days after the expiration or termination of this
Lease, if Lessor elects to apply the Security Deposit only to unpaid Rent, and
otherwise within 30 days after the Premises have been vacated pursuant to
Paragraph 7.4(c) below, Lessor shall return that portion of the Security Deposit
not used or applied by Lessor. No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease.

6.    Use.

        6.1    Use.    Lessee shall use and occupy the Premises only for the
Agreed Use, or any other legal use which is reasonably comparable thereto, and
for no other purpose. Lessee shall not use or permit the use of the Premises in
a manner that is unlawful, creates damage, waste or a nuisance, or that disturbs
occupants of or causes damage to neighboring premises or properties. Lessor
shall not unreasonably withhold or delay its consent to any written request for
a modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements on the Premises or the mechanical or
electrical systems therein, and/or is not significantly more burdensome to the
Premises. If Lessor elects to withhold consent, Lessor shall within 7 days after
such request give written notification of same, which notice shall include an
explanation of Lessor's objections to the change in the Agreed Use.

7

--------------------------------------------------------------------------------


        6.2    Hazardous Substances.    

        (a)    Reportable Uses Require Consent.    The term "Hazardous
Substance" as used in this Lease shall mean any product, substance, or waste
whose presence, use, manufacture, disposal, transportation, or release, either
by itself or in combination with other materials expected to be on the Premises,
is either: (i) potentially injurious to the public health, safety or welfare,
the environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, by-products or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee's expense) with all
Applicable Requirements. "Reportable Use" shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, so long as such use
is in compliance with all Applicable Requirements, is not a Reportable Use, and
does not expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor. In addition,
Lessor may condition its consent to any Reportable Use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself,
the public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit.

        (b)    Duty to Inform Lessor.    If Lessee knows, or has reasonable
cause to believe, that a Hazardous Substance has come to be located in, on,
under or about the Premises, other than as previously consented to by Lessor,
Lessee shall immediately give written notice of such fact to Lessor, and provide
Lessor with a copy of any report, notice, claim or other documentation which it
has concerning the presence of such Hazardous Substance.

        (c)    Lessee Remediation.    Lessee shall not cause or permit any
Hazardous Substance to be spilled or released in, on, under, or about the
Premises (including through the plumbing or sanitary sewer system) and shall
promptly, at Lessee's expense, take all investigatory and/or remedial action
reasonably recommended, whether or not formally ordered or required, for the
cleanup of any contamination of, and for the maintenance, security and/or
monitoring of the Premises or neighboring properties, that was caused or
materially contributed to by Lessee, or pertaining to or involving any Hazardous
Substance brought onto the Premises during the term of this Lease, by or for
Lessee, or any third party.

        (d)    Lessee Indemnification.    Lessee shall indemnify, defend and
hold Lessor, its agents, employees, lenders and ground lessor, if any, harmless
from and against any and all loss of rents and/or damages, liabilities,
judgments, claims, expenses, penalties, and attorneys' and consultants' fees
arising out of or involving any Hazardous Substance brought onto the Premises by
or for Lessee, or any third party (provided, however, that Lessee shall have no
liability under this Lease with respect to underground migration of any
Hazardous Substance under the Premises from areas outside of the Project).
Lessee's obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the

8

--------------------------------------------------------------------------------




expiration or termination of this Lease. No termination, cancellation or release
agreement entered into by Lessor and Lessee shall release Lessee from its
obligations under this Lease with respect to Hazardous Substances, unless
specifically so agreed by Lessor in writing at the time of such agreement.

        (e)    Lessor Indemnification.    Lessor and its successors and assigns
shall indemnify, defend, reimburse and hold Lessee, its directors, officers,
agents, employees and lenders, harmless from and against any and all
environmental damages, including the cost of remediation, which existed as a
result of Hazardous Substances on the Premises prior to the Start Date or which
are caused by the gross negligence or willful misconduct of Lessor, its agents
or employees. Lessor's obligations, as and when required by the Applicable
Requirements, shall include, but not be limited to, the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease.

        (f)    Investigations and Remediations.    Lessor shall retain the
responsibility and pay for any investigations or remediation measures required
by governmental entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to the Start Date, unless such
remediation measure is required as a result of Lessee's use (including
"Alterations", as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessor's agents to have reasonable access to the Premises at reasonable times in
order to carry out Lessor's investigative and remedial responsibilities.

        (g)    Lessor Termination Option.    If a Hazardous Substance Condition
(see Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is
legally responsible therefor (in which case Lessee shall make the investigation
and remediation thereof required by the Applicable Requirements and this Lease
shall continue in full force and effect, but subject to Lessor's rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor's option, either
(i) investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor's expense, in which event this Lease
shall continue in full force and effect, or (ii) if the estimated cost to
remediate such condition exceeds 12 times the then monthly Base Rent or
$100,000, whichever is greater, give written notice to Lessee, within 30 days
after receipt by Lessor of knowledge of the occurrence of such Hazardous
Substance Condition, of Lessor's desire to terminate this Lease as of the date
60 days following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee's commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to
12 times the then monthly Base Rent or $100,000, whichever is greater. Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within
30 days following such commitment. In such event, this Lease shall continue in
full force and effect, and Lessor shall proceed to make such remediation as soon
as reasonably possible after the required funds are available. If Lessee does
not give such notice and provide the required funds or assurance thereof within
the time provided, this Lease shall terminate as of the date specified in
Lessor's notice of termination.

        6.3    Lessee's Compliance with Applicable Requirements.    Except as
otherwise provided in this Lease, Lessee shall, at Lessee's sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor's engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
requirements are now in effect or become effective after the Start Date. Lessee
shall, within 10 days after receipt of Lessor's written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee's compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual

9

--------------------------------------------------------------------------------

claim, notice, citation, warning, complaint or report pertaining to or involving
the failure of Lessee or the Premises to comply with any Applicable
Requirements.

        6.4    Inspection; Compliance.    Lessor and Lessor's "Lender" (as
defined in Paragraph 30) and consultants shall have the right to enter into
Premises at any time, in the case of an emergency, and otherwise at a reasonable
times, for the purpose of inspecting the condition of the Premises and for
verifying compliance by Lessee with this Lease. The cost of any such inspections
shall be paid by Lessor, unless a violation of Applicable Requirements, or a
contamination is found to exist or be imminent, or the inspection is requested
or ordered by a governmental authority. In such case, Lessee shall upon request
reimburse Lessor for the cost of such inspection, so long as such inspection is
reasonably related to the violation or contamination.

7.    Maintenance; Repairs, Utility Installations; Trade Fixtures and
Alterations.

        7.1    Lessee's Obligations.    

        (a)    In General.    Subject to the provisions of Paragraph 2.2
(Condition), 2.3 (Compliance), 6.3 (Lessee's Compliance with Applicable
Requirements), 7.2 (Lessor's Obligations), 9 (Damage or Destruction), and 14
(Condemnation), Lessee shall, at Lessee's sole expense, keep the Premises,
Utility Installations (intended for Lessee's exclusive use, no matter where
located), and Alterations in good order, condition and repair (whether or not
the portion of the Premises requiring repairs, or the means of repairing the
same, are reasonably or readily accessible to Lessee, and whether or not the
need for such repairs occurs as a result of Lessee's use, any prior use, the
elements or the age of such portion of the Premises), including, but not limited
to, all equipment or facilities, such as plumbing, HVAC equipment, electrical,
lighting facilities, boilers, pressure vessels, fixtures, interior walls,
interior surfaces of exterior walls, ceilings, floors, windows, doors, plate
glass, and skylights but excluding any items which are the responsibility of
Lessor pursuant to Paragraph 7.2. Lessee, in keeping the Premises in good order,
condition and repair, shall exercise and perform good maintenance practices,
specifically including the procurement and maintenance of the service contracts
required by Paragraph 7.1(b) below. Lessee's obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair.

        (b)    Service Contracts.    Lessee shall, at Lessee's sole expense,
procure and maintain contracts, with copies to Lessor, in customary form and
substance for, and with contractors specializing and experienced in the
maintenance of the following equipment and improvements, if any, if and when
installed on the Premises: (i) HVAC equipment, (ii) boiler and pressure vessels,
(iii) clarifiers, and (iv) any other equipment, if reasonably required by
Lessor. However, Lessor reserves the right, upon notice to Lessee, to procure
and maintain any or all of such service contracts, and if Lessor so elects,
Lessee shall reimburse Lessor, upon demand, for the cost thereof.

        (c)    Failure to Perform.    If Lessee fails to perform Lessee's
obligations under this Paragraph 7.1, Lessor may enter upon the Premises after
10 days' prior written notice to Lessee (except in the case of an emergency, in
which case no notice shall be required), perform such obligations on Lessee's
behalf, and put the Premises in good order, condition and repair, and Lessee
shall promptly reimburse Lessor for the cost thereof.

        (d)    Replacement.    Subject to Lessee's indemnification of Lessor as
set forth in Paragraph 8.7 below, and without relieving Lessee of liability
resulting from Lessee's failure to exercise and perform good maintenance
practices, if an item described in Paragraph 7.1(b) cannot be repaired other
than at a cost which is in excess of 50% of the cost of replacing such item,
then such item shall be replaced by Lessor, and the cost thereof shall be
prorated between the Parties and Lessee shall only be obligated to pay, each
month during the remainder of the term of this

10

--------------------------------------------------------------------------------




Lease, on the date on which Base Rent is due, an amount equal to the product of
multiplying the cost of such replacement by a fraction, the numerator of which
is one, and the denominator of which is 144 (ie. 1/144th of the cost per month).
Lessee shall pay interest on the unamortized balance at a rate that is
commercially reasonable in the judgment of Lessor's accountants. Lessee may,
however, prepay its obligation at any time.

        7.2    Lessor's Obligations.    Subject to he provisions of
Paragraphs 2.2 (Condition, 2.3 (Compliance), 4.2 (Common Area Operating
Expenses), 6 (Use), 7.1 (Lessee's Obligations), 9 (Damage or Destruction) and 14
(Condemnation), Lessor, subject to reimbursement pursuant to Paragraph 4.2,
shall keep in good order, condition and repair the foundations, exterior walls,
structural condition of interior bearing walls, exterior roof, fire sprinkler
system, main plumbing, electrical and sewerage systems, Common Area fire alarm
and/or smoke detection systems, fire hydrants, parking lots, walkways, parkways,
driveways, landscaping, fences, signs and utility systems serving the Common
Areas and all parts thereof, as well as providing the services for which there
is a Common Area Operating Expense pursuant to Paragraph 4.2. Lessor shall not
be obligated to paint the exterior or interior surfaces of exterior walls nor
shall Lessor be obligated to maintain, repair or replace windows, doors or plate
glass of the Premises. Lessee expressly waives the benefit of any statute now or
hereafter in effect to the extent it is inconsistent with the terms of this
Lease.

        7.3    Utility Installations; Trade Fixtures; Alterations.    

        (a)    Definitions.    The term "Utility Installations" refers to all
floor and window coverings, air lines, power panels, electrical distribution,
security and fire protection systems, communication systems, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on the Premises. The term "Trade
Fixtures" shall mean Lessee's machinery and equipment that can be removed
without doing material damage to the Premises. The term "Alterations" shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. "Lessee Owned Alterations and/or
Utility Installations" are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).

        (b)    Consent.    Lessee shall not make any Alterations or Utility
Installations to the Premises without Lessor's prior written consent. Lessee
may, however, make non-structural Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls, and the cumulative cost
thereof during this Lease as extended does not exceed a sum equal to 3 month's
Base Rent in any one year. Notwithstanding the foregoing, Lessee shall not make
or permit any roof penetrations and/or install anything on the roof without the
prior written approval of Lessor. Lessor may, as a precondition to granting such
approval, require Lessee to utilize a contractor chosen and/or approved by
Lessor. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans. Consent shall be deemed conditioned upon
Lessee's: (i) acquiring all applicable governmental permits, (ii) furnishing
Lessor with copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month's Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility Installation and/or upon Lessee's
posting an additional Security Deposit with Lessor.

11

--------------------------------------------------------------------------------




        (c)    Indemnification.    Lessee shall pay, when due, all claims for
labor or materials furnished or alleged to have been furnished to or for Lessee
at or for use on the Premises, which claims are or may be secured by any
mechanic's or materialman's lien against the Premises or any interest therein.
Lessee shall give Lessor not less than 10 days notice prior to the commencement
of any work in, on or about the Premises, and Lessor shall have the right to
post notices of non-responsibility. If Lessee shall contest the validity of any
such lien, claim or demand, then Lessee shall, at its sole expense defend and
protect itself, Lessor and the Premises against the same and shall pay and
satisfy any such adverse judgment that may be rendered thereon before the
enforcement thereof. If Lessor shall require, Lessee shall furnish a surety bond
in an amount equal to 150% of the amount of such contested lien, claim or
demand, indemnifying Lessor against liability for the same. If Lessor elects to
participate in any such action, Lessee shall pay Lessor's attorneys' fees and
costs.

        7.4    Ownership; Removal; Surrender; and Restoration.    

        (a)    Ownership.    Subject to Lessor's right to require removal or
elect ownership as hereinafter provided, all Alterations and Utility
Installations made by Lessee shall be the property of Lessee, but considered a
part of the Premises. Lessor may, at any time, elect in writing to be the owner
of all or any specified part of the Lessee Owned Alterations and Utility
Installations. Unless otherwise instructed per paragraph 7.4(b) hereof, all
Lessee Owned Alterations and Utility Installations shall, at the expiration or
termination of this Lease, become the property of Lessor and be surrendered by
Lessee with the Premises.

        (b)    Removal.    By delivery to Lessee of written notice from Lessor
not earlier than 90 and not later than 30 days prior to the end of the term of
this Lease, Lessor may require that any or all Lessee Owned Alterations or
Utility Installations be removed by the expiration or termination of this Lease.
Lessor may require the removal at any time of all or any part of any Lessee
Owned Alterations or Utility Installations made without the required consent.

        (c)    Surrender, Restoration.    Lessee shall surrender the Premises by
the Expiration Date or any earlier termination date, with all of the
improvements, parts and surfaces that are broom clean and free of debris, and in
good operating order, condition and state of repair, ordinary wear and tear
excepted. "Ordinary wear and tear" shall not include any damage or deterioration
that would have been prevented by good maintenance practice. Notwithstanding the
foregoing, if this Lease is for 12 months or less, then Lessee shall surrender
the Premises in the same condition as delivered to Lessee on the Start Date with
NO allowance for ordinary wear and tear. Lessee shall repair any damage
occasioned by the installation, maintenance or removal of Trade Fixtures. Lessee
owned Alterations and/or Utility Installations, furnishings, and equipment as
well as the removal of any storage tank installed by or for Lessee. Lessee shall
also completely remove from the Premises any and all Hazardous Substances
brought onto the Premises by or for Lessee, or any third party (except Hazardous
Substances which were deposited via underground migration from areas outside of
the Project) even if such removal would require Lessee to perform or pay for
work that exceeds statutory requirements. Trade Fixtures shall remain the
property of Lessee and shall be removed by Lessee. The failure by Lessee to
timely vacate the Premises pursuant to this Paragraph 7.4(c) without the express
written consent of Lessor shall constitute a holdover under the provisions of
Paragraph 26 below.

12

--------------------------------------------------------------------------------




8.    Insurance; Indemnity.

        8.1    Payment of Premiums.    The cost of the premiums for the
insurance policies required to be carried by Lessor, pursuant to Paragraphs
8.2(b), 8.3(a) and 8.3(b), shall be a Common Area Operating Expense. Premiums
for policy periods commencing prior to, or extending beyond, the term of this
Lease shall be prorated to coincide with the corresponding Start Commencement
Date or Expiration Date.

        8.2    Liability Insurance.    

        (a)    Carried by Lessee.    Lessee shall obtain and keep in force a
Commercial General Liability policy of insurance protecting Lessee and Lessor as
an additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000, an "Additional Insured—Managers or Lessors of Premises Endorsement"
and contain the "Amendment of the Pollution Exclusion Endorsement" for damage
caused by heat, smoke or fumes from a hostile fire. The policy shall not contain
any intra-insured exclusions as between insured persons or organizations, but
shall include coverage for liability assumed under this Lease as an "insured
contract" for the performance of Lessee's indemnity obligations under this
Lease. The limits of said insurance shall not, however, limit the liability of
Lessee nor relieve Lessee of any obligation hereunder. All insurance carried by
Lessee shall be primary to and not contributory with any similar insurance
carried by Lessor, whose insurance shall be considered excess insurance only.

        (b)    Carried by Lessor.    Lessor shall maintain liability insurance
as described in Paragraph 8.2(a), in addition to, and not in lieu of, the
insurance required to be maintained by Lessee. Lessee shall not be named as an
additional insured therein.

        8.3    Property Insurance—Building, Improvements and Rental Value.    

        (a)    Building and Improvements.    Lessor shall obtain and keep in
force a policy or policies of insurance in the name of Lessor, with loss payable
to Lessor, any ground-lessor, and to any Lender insuring loss or damage to the
Premises. The amount of such insurance shall be equal to the full replacement
cost of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. Lessee Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee's personal property shall be insured
by Lessee under Paragraph 8.4. If the coverage is available and commercially
appropriate, such policy or policies shall insure against all risks of direct
physical loss or damage (except the perils of flood and/or earthquake unless
required by a Lender), including coverage for debris removal and the enforcement
of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Premises are located. If such insurance coverage has a deductible clause,
the deductible amount shall not exceed $1,000 per occurrence.

        (b)    Rental Value.    Lessor shall also obtain and keep in force a
policy or polices in the name of Lessor with loss payable to Lessor and any
Lender. insuring the loss of the full Rent for one year with an extended period
of indemnity for an additional 180 days ("Rental Value insurance"). Said
insurance shall contain an agreed valuation provision in lieu of any coinsurance
clause, and

13

--------------------------------------------------------------------------------




the amount of coverage shall be adjusted annually to reflect the projected Rent
otherwise payable by Lessee, for the next 12 month period.

        (c)    Adjacent Premises.    Lessee shall pay for any increase in the
premiums for the property insurance of the Building and for the Common Areas or
other buildings in the Project if said increase is caused by Lessee's acts,
omissions, use or occupancy of the Premises.

        (d)    Lessee's Improvements.    Since Lessor is the Insuring Party,
Lessor shall not be required to insure Lessee Owned Alterations and Utility
Installations unless the item in question has become the property of Lessor
under the terms of this Lease.

        8.4    Lessee's Property; Business Interruption Insurance.    

        (a)    Property Damage.    Lessee shall obtain and maintain insurance
coverage on all of Lessee's personal property, Trade Fixtures, and Lessee Owned
Alterations and Utility Installations. Such insurance shall be full replacement
cost coverage with a deductible of not to exceed $1,000 per occurrence. The
proceeds from any such insurance shall be used by Lessee for the replacement of
personal property, Trade Fixtures and Lessee Owned Alterations and Utility
Installations. Lessee shall provide Lessor with written evidence that such
insurance is in force.

        (b)    Business Interruption.    Lessee shall obtain and maintain loss
of income and extra expense insurance in amounts as will reimburse Lessee for
direct or indirect loss of earnings attributable to all perils commonly insured
against by prudent lessees in the business of Lessee or attributable to
prevention of access to the Premises as a result of such perils.

        (c)    No Representation of Adequate Coverage.    Lessor makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Lessee's property, business operations or
obligations under this Lease.

        8.5    Insurance Polices.    Insurance required herein shall be by
companies duly licensed or admitted to transact business in the state where the
Premises are located, and maintaining during the policy term a "General
Policyholders Rating" of at least B+, V. as set forth in the most current issue
of "Best's Insurance Guide", or such other rating as may be required by a
Lender. Lessee shall not do or permit to be done anything which invalidates the
required insurance polices. Lessee shall, prior to Start Date, deliver to Lessor
certified copies of polices of such insurance or certificates evidencing the
existence and amounts of the required insurance. No such policy shall be
cancelable or subject to modification except after 30 days prior written notice
to Lessor. Lessee shall, at least 30 days prior to the expiration of such
polices, furnish Lessor with evidence of renewals or "insurance binders"
evidencing renewal thereof, or Lessor may order such insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee to Lessor upon
demand. Such polices shall be for a term of at least one year, or the length of
the remaining term of this Lease, whichever is less. If either Party shall fail
to procure and maintain the insurance required to be carried by it, the other
Party may, but shall not be required to, procure and maintain the same.

        8.6    Waiver of Subrogation.    Without affecting any other rights or
remedies, Lessee and Lessor each hereby release and relieve the other, and wave
their entire right to recover damages against the other, for loss of or damage
to its property arising out of or incident to the perils required to be insured
against herein. The effect of such releases and waivers is not limited by the
amount of insurance carried or required, or by any deductibles applicable
hereto. The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby.

        8.7    Indemnity.    Except for Lessor's gross negligence or willful
misconduct, Lessee shall indemnify, protect, defend and hold harmless the
Premises, Lessor and its agents, Lessor's master or ground lessor, partners and
Lenders, from and against any and all claims, loss of rents and/or damages,

14

--------------------------------------------------------------------------------


liens, judgments, penalties, attorneys' and consultants' fees, expenses and/or
liabilities arising out of, involving, or in connection with, the use and/or
occupancy of the Premises by Lessee. If any action or proceeding is brought
against Lessor by reason of any of the foregoing matters, Lessee shall upon
notice defend the same at Lessee's expense by counsel reasonably satisfactory to
Lessor and Lessor shall cooperate with Lessee in such defense. Lessor need not
have first paid any such claim in order to be defend or indemnified.

        8.8    Exemption of Lessor from Liability.    Lessor shall not be liable
for injury or damage to the person or goods, wares, merchandise or other
property of Lessee, Lessee's employees, contractors, invitees, customers, or any
other person in or about the Premises, whether such damage or injury is caused
by or results from fire, steam, electricity, gas, water or rain, or from the
breakage, leakage, obstruction or other defects of pipes, fire sprinklers,
wires, appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the Building, or from other sources or
places. Lessor shall not be liable for any damages arising from any act or
neglect of any other tenant of Lessor nor from the failure of Lessor to enforce
the provisions of any other lease in the Project. Notwithstanding Lessor's
negligence or breach of this Lease, Lessor shall under no circumstances be
liable for injury to Lessee's business or for any loss of income or profit
therefrom.

9.    Damage or Destruction.

        9.1    Definitions.    

        (a)    "Premises Partial Damage"    shall mean damage or destruction to
the improvements on the Premises, other than Lessee Owned Alterations and
Utility Installations, which can reasonably be repaired in six (6) months or
less from the date of the damage or destruction, and the cost thereof does not
exceed a sum equal to 6 month's Base Rent. Lessor shall notify Lessee in writing
within 30 days from the date of the damage or destruction as to whether or not
the damage is Partial or Total.

        (b)    "Premises Total Destruction"    shall mean damage or destruction
to the improvements on the Premises, other than Lessee Owned Alterations and
Utility Installations and Trade Fixtures, which cannot reasonably be repaired in
six (6) months or less from the date of the damage or destruction and/or the
cost thereof exceeds a sum equal to 6 month's Base Rent. Lessor shall notify
Lessee in writing within 30 days from the date of the damage or destruction as
to whether or not the damage is Partial or Total.

        (c)    "Insured Loss"    shall mean damage or destruction to
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which was caused by an event required to be
covered by the insurance described in Paragraph 8.3(a), irrespective of any
deductible amounts or coverage limits involved.

        (d)    "Replacement Cost"    shall mean the cost to repair or rebuild
the improvements owned by Lessor at the time of the occurrence to their
condition existing immediately prior thereto, including demolition, debris
removal and upgrading required by the operation of Applicable Requirements, and
without deduction for depreciation.

        (e)    "Hazardous Substance Condition"    shall mean the occurrence or
discovery of a condition involving the presence of, or a contamination by, a
Hazardous Substance as defined in Paragraph 6.2(a), in, on, or under the
Premises.

        9.2    Partial Damage—Insured Loss.    If a Premises Partial Damage that
is an Insured Loss occurs, then Lessor shall, at Lessor's expense, repair such
damage (but not Lessee's Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor's
election, make the

15

--------------------------------------------------------------------------------

repair of any damage or destruction the total cost to repair of which is $5,000
or less, and, in such event, Lessor shall make any applicable insurance proceeds
available to Lessee on a reasonable basis for that purpose. Notwithstanding the
forgoing, if the required insurance was not in force or the insurance proceeds
are not sufficient to effect such repair, the Insuring Party shall promptly
contribute the shortage in proceeds as and when required to complete said
repairs. In the event, however such shortage was due to the fact that, by reason
of the unique nature of the improvements, full replacement cost insurance
coverage was not commercially reasonable and available. Lessor shall have no
obligation to pay for the shortage in insurance proceeds or to fully restore the
unique aspects of the Premises unless Lessee provides Lessor with the funds to
cover same, or adequate assurance thereof, within 10 days following receipt of
written notice of such shortage and request therefor. If Lessor receives said
funds or adequate assurance thereof within said 10 day period, the party
responsible for making the repairs shall complete them as soon as reasonably
possible and this Lease shall remain in full force and effect. If such funds or
assurance are not received, Lessor may nevertheless elect by written notice to
Lessee within 10 days thereafter to: (i) make such restoration and repair as is
commercially reasonable with Lessor paying any shortage in proceeds, in which
case this Lease shall remain in full force and effect, or (ii) have this Lease
terminate 30 days thereafter. Lessee shall not be entitled to reimbursement of
any funds contributed by Lessee to repair any such damage or destruction.
Premises Partial Damage due to flood or earthquake shall be subject to Paragraph
9.3, notwithstanding that there may be some insurance coverage, but the net
proceeds of any such insurance shall be made available for the repairs if made
by either Party.

        9.3    Partial Damage—Uninsured Loss.    If a Premises Partial Damage
that is not an Insured Loss occurs, unless caused by a negligent or willful act
of Lessee (in which event Lessee shall make the repairs at Lessee's expense),
Lessor may either: (i) repair such damage as soon as reasonably possible at
Lessor's expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such damage.
Such termination shall be effective 60 days following the date of such notice.
In the event Lessor elects to terminate this Lease, Lessee shall have the right
within 10 days after receipt of the termination notice to give written notice to
Lessor of Lessee's commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.

        9.4    Total Destruction.    Notwithstanding any other provision hereof,
if a Premises Total Destruction occurs, this Lease shall terminate 60 days
following such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor's damages from Lessee, except as provided in Paragraph 8.6.

        9.5    Damage Near End of Term.    If at any time during the last 6
months of this Lease there is damage for which the cost to repair exceeds one
month's Base Rent, whether or not an Insured Loss, Lessor may terminate this
Lease effective 60 days following the date of occurrence of such damage by
giving a written termination notice to Lessee within 30 days after the date of
occurrence of such damage. Notwithstanding the foregoing, if Lessee at that time
has an exercisable option to extend this Lease or to purchase the Premises, then
Lessee may preserve this Lease by: (a) exercising such option and (b) providing
Lessor with any shortage in insurance proceeds (or adequate assurance thereof)
needed to make the repairs on or before the earlier of (i) the date which is 10
days after Lessee's receipt of Lessor's written notice purporting to terminate
this Lease, or (ii) the day prior to the date upon which such option expires. If
Lessee duly exercises such option during such period and provides Lessor with
funds (or adequate assurance thereof) to cover any shortage in insurance
proceeds, Lessor shall, at Lessor's commercially reasonable expense, repair such
damage as soon as reasonably possible

16

--------------------------------------------------------------------------------


and this Lease shall continue in full force and effect. If Lessee fails to
exercise such option and provide such funds or assurance during such period,
then this Lease shall terminate on the date specified in the termination notice
and Lessee's option shall be extinguished.

        9.6    Abatement of Rent; Lessee's Remedies.    

        (a)    Abatement.    In the event of Premises Partial Damage or Premises
Total Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee's use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be preformed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

        (b)    Remedies.    If Lessor shall be obligated to repair or restore
the Premises and does not commence, in a substantial and meaningful way, such
repair or restoration within 90 days after such obligation shall accrue, Lessee
may, at any time prior to the commencement of such repair or restoration, give
written notice to Lessor and to any Lenders of which Lessee has actual notice,
of Lessee's election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. "Commence" shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.

        9.7    Termination; Advance Payments.    Upon termination of this Lease
pursuant to Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be
made concerning advance Base Rent and any other advance payments made by Lessee
to Lessor. Lessor shall, in addition, return to Lessee so much of Lessee's
Security Deposit as has not been, or is not then required to be, used by Lessor.

        9.8    Waive Statutes.    Lessor and Lessee agree that the terms of this
Lease shall govern the effect of any damage to or destruction of the Premises
with respect to the termination of this Lease and hereby waive the provisions of
any present or future statute to the extent inconsistent herewith.

10.    Real Property Taxes.    

        10.1    Definition.    As used herein, the term "Real Property Taxes"
shall include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor's right
to other income therefrom, and/or Lessor's business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term "Real Property Taxes" shall also
include any tax, fee, levy, assessment or charge, or any increase therein,
imposed by reason of events occurring during the term of this Lease, including
but not limited to, a change in the ownership of the Project or any portion
thereof or a change in the improvements thereon. In calculating Real Property
Taxes for any calendar year, the Real Property Taxes for any real estate tax
year shall be included in the calculation of Real Property Taxes for such
calendar year based upon the number of days which such calendar year and tax
year have in common.

17

--------------------------------------------------------------------------------

        10.2    Payment of Taxes.    Lessor shall pay the Real Property Taxes
applicable to the Project, and except as otherwise provided in Paragraph 10.3,
any such amounts shall be included in the calculation of Common Area Operating
Expenses in accordance with the provisions of Paragraph 4.2.

        10.3    Additional Improvements.    Common Area Operating Expenses shall
not include Real Property Taxes specified in the tax assessor's records and work
sheets as being caused by additional improvements placed upon the Project by
other lessees or by Lessor for the exclusive enjoyment of such other lessees.
Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at
the time Common Area Operating Expenses are payable under Paragraph 4.2, the
entirety of any increase in Real Property Taxes if assessed solely by reason of
Alterations, Trade Fixtures or Utility Installations placed upon the Premises by
Lessee or at Lessee's request.

        10.4    Joint Assessment.    If the Building is not separately assessed,
Real Property Taxes allocated to the Building shall be an equitable proportion
of the Real Property Taxes for all of the land and improvements included within
the tax parcel assessed, such proportion to be determined by Lessor from the
respective valuations assigned in the assessor's work sheets or such other
information as may be reasonably available. Lessor's reasonable determination
thereof, in good faith, shall be conclusive.

        10.5    Personal Property Taxes.    Lessee shall pay prior to
delinquency all taxes assessed against and levied upon Lessee Owned Alterations
and Utility Installations, Trade Fixtures, furnishings, equipment and all
personal property of Lessee contained in the Premises. When possible, Lessee
shall cause its Lessee Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Lessor. If any of Lessee's said
property shall be assessed with Lessor's real property, Lessee shall pay Lessor
the taxes attributable to Lessee's property within 10 days after receipt of a
written statement setting forth the taxes applicable to Lessee's property.

11.    Utilities.    Lessee shall pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. Notwithstanding the provisions of
Paragraph 4.2, if at any time in Lessor's sole judgment, Lessor determines that
Lessee is using a disproportionate amount of water, electricity or other
commonly metered utilities, or that Lessee is generating such a large volume of
trash as to require an increase in the size of the dumpster and/or an increase
in the number of times per month that the dumpster is emptied, then Lessor may
increase Lessee's Base Rent by an amount equal to such increased costs.

12.    Assignment and Subletting    

        12.1    Lessor's Consent Required.    

        (a)  Lessee shall not voluntarily or by operation of law assign,
transfer, mortgage or encumber (collectively, "assign or assignment") or sublet
all or any part of Lessee's interest in this Lease or in the Premises without
Lessor's prior written consent.

        (c)  The involvement of Lessee or its assets in any transaction, or
series of transactions (by way of merger, sale, acquisition, financing,
transfer, leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee's assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. "Net Worth of
Lessee" shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.

18

--------------------------------------------------------------------------------




        (d)  An assignment or subletting without consent shall, at Lessor's
options, be a Default curable after notice per Paragraph 13.1(c), or a
noncurable Breach without the necessity of any notice and grace period. If
Lessor elects to treat such unapproved assignment or subletting as a noncurable
Breach, Lessor may either: (i) terminate this Lease, or (ii) upon 30 days
written notice, increase the monthly Base Rent to 110% of the Base Rent then in
effect. Further, in the event of such Breach and rental adjustment, (i) the
purchase price of any option to purchase the Premises held by Lessee shall be
subject to similar adjustment to 110% of the price previously in effect, and
(ii) all fixed and non-fixed rental adjustments scheduled during the remainder
of the Lease term shall be increased to 110% of the scheduled adjusted rent.

        (e)  Lessee's remedy for any breach of Paragraph 12.1 by Lessor shall be
limited to compensatory damages and/or injunctive relief.

        12.2    Terms and Conditions Applicable to Assignment and
Subletting.    

        (a)  Regardless of Lessor's consent, no assignment or subletting shall:
(i) be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, (ii) release Lessee of
any obligations hereunder, or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee.

        (b)  Lessor may accept Rent or performance of Lessee's obligations from
any person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor's right to exercise its remedies for Lessee's Default or Breach.

        (c)  Lessor's consent to any assignment or subletting shall not
constitute a consent to any subsequent assignment or subletting.

        (d)  In the event of any default or Breach by Lessee, Lessor may proceed
directly against Lessee, any Guarantors or anyone else responsible for the
performance of Lessee's obligations under this Lease, including any assignee or
sublessee, without first exhausting Lessor's remedies against any other person
or entity responsible therefore to Lessor, or any security held by Lessor.

        (e)  Each request for consent to an assignment or subletting shall be in
writing, accompanied by information relevant to Lessor's determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $1,000 or
10% of the current monthly Base Rent applicable to the portion of the Premises
which is the subject of the proposed assignment or sublease, whichever is
greater, as consideration for Lessor's considering and processing said request.
Lessee agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested.

        (f)    Any assignee of, or sublessee under, this Lease shall, by reason
of accepting such assignment or entering into such sublease, be deemed to have
assumed and agreed to conform and comply with each and every term, covenant,
condition and obligation herein to be observed or performed by Lessee during the
term of said assignment or sublease, other than such obligations are as contrary
to or inconsistent with provisions of an assignment or sublease to which Lessor
has specifically consented to in writing.

        12.3    Additional Terms and Conditions Applicable to Subletting.    The
following terms and conditions shall apply to any subletting by Lessee of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:

        (a)  Lessee hereby assigns and transfers to Lessor all of Lessee's
interest in all Rent payable on any sublease, and Lessor may collect such Rent
and apply same toward Lessee's obligations

19

--------------------------------------------------------------------------------

under this Lease; provided, however, that until a Breach shall occur in the
performance of Lessee's obligations, Lessee may collect said Rent. Lessor shall
not, by reason of the foregoing or any assignment of such sublease, nor by
reason of the collection of Rent, be deemed liable to the sublessee for any
failure of Lessee to perform and comply with any of Lessee's obligations to such
sublessee. Lessee hereby irrevocably authorizes and directs any such sublessee,
upon receipt of a written notice from Lessor stating that a Breach exists in the
performance of Lessee's obligations under this Lease, to pay to Lessor all Rent
due and to become due under the sublease. Sublessee shall rely upon any such
notice from Lessor and shall pay all Rents to Lessor without any obligation or
right to inquire as to whether such Breach exists, notwithstanding any claim
from Lessee to the contrary.

        (b)  In the event of a Breach by Lessee, Lessor may, at its option,
require sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

        (c)  Any matter requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor.

        (d)  No sublessee shall further assign or sublet all or any part of the
Premises without Lessor's prior written consent.

        (e)  Lessor shall deliver a copy of any notice of Default or Breach by
Lessee to the sublessee, who shall have the right to cure the Default of Lessee
within the grace period, if any, specified in such notice. The sublessee shall
have a right of reimbursement and offset from and against Lessee for any such
Defaults cured by the sublessee.

13.    Default; Breach; Remedies.    

        13.1    Default; Breach.    A "Default" is defined as a failure by the
Lessee to comply with or perform any of the terms, covenants, conditions or
Rules and Regulations under this Lease. A "Breach" is defined as the occurrence
of any one or more of the following Defaults, and the failure of Lessee to cure
such Default within any applicable grace period:

        (a)  The abandonment of the Premises; or the vacating of the Premises
without providing a commercially reasonable level of security, or where the
coverage of the property insurance described in Paragraph 8.3 is jeopardized as
a result thereof, or without providing reasonable assurances to minimize
potential vandalism.

        (b)  The failure by Lessee to make any payment of Rent or Security
Deposit required to be made by Lessee hereunder, whether to Lessee or to a third
party, when due, to provide reasonable evidence of insurance or surety bond, or
to fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.

        (c)  The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 41
(easements), or (viii) any other documentation or information which Lessor may
reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period of 10 days following written notice to Lessee.

        (d)  A Default by Lessee as to the terms, covenants, conditions or
provisions of this Lease, or of the rules adopted under Paragraph 2.9 hereof,
other than those described in

20

--------------------------------------------------------------------------------




subparagraphs 13.1(a), (b) or (c), above, where such Default continues for a
period of 30 days after written notice; provided, however, that if the nature of
Lessee's Default is such that more than 30 days are reasonably required for its
cure, then it shall not be deemed to be a Breach if Lessee commences such cure
within said 30 day period and thereafter diligently prosecutes such cure to
completion.

        (e)  The occurrence of any of the following events: (i) the making of
any general arrangement or assignment for the benefit of creditors;
(ii) becoming a "debtor" as defined in 11 U.S.C. § 101 or any successor statute
thereto (unless, in the case of a petition filed against Lessee, the same is
dismissed within 60 days); (iii) the appointment of a trustee or receiver to
take possession of substantially all of Lessee's assets located at the Premises
or of Lessee's interest in this Lease, where possession is not restored to
Lessee within 30 days; or (iv) the attachment, execution or other judicial
seizure of substantially all of Lessee's assets located at the Premises or of
Lessee's interest in this Lease, where such seizure is not discharged within
30 days; provided, however, in the event that any provision of this
subparagraph (e) is contrary to any applicable law, such provision shall be of
no force or effect, and not affect the validity of the remaining provisions.

        (f)    The discovery that any financial statement of Lessee or of any
Guarantor given to Lessor was materially false.

        (g)  If the performance of Lessee's obligations under this Lease is
guaranteed: (i) the death of a Guarantor, (ii) the termination of a Guarantor's
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantor's becoming insolvent or the subject of a
bankruptcy filing, (iv) a Guarantor's refusal to honor the guaranty, or (v) a
Guarantor's breach of its guaranty obligation on an anticipatory basis, and
Lessee's failure, within 60 days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.

        13.2    Remedies.    If Lessee fails to perform any of its affirmative
duties or obligations, within 10 days after written notice (or in case of an
emergency, without notice), Lessor may, at its option, perform such duty or
obligation on Lessee's behalf, including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals. The costs and expenses of any such performance by Lessor shall be
due and payable by Lessee upon receipt of invoice therefor. If any check given
to Lessor by Lessee shall not be honored by the bank upon which it is drawn,
Lessor, at its option, may require all future payments to be made by Lessee to
be by cashier's check. In the event of a Breach, Lessor may, with or without
further notice or demand, and without limiting Lessor in the exercise of any
right or remedy which Lessor may have by reason of such Breach:

21

--------------------------------------------------------------------------------



        (a)  Terminate Lessee's right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Lessee shall
immediately surrender possession to Lessor. In such event Lessor shall be
entitled to recover from Lessee: (i) the unpaid Rent which had been earned at
the time of termination; (ii) the worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that the Lessee proves
could have been reasonably avoided; (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the term after the time of
award exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee's failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys' fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease. The worth at the time of award
of the amount referred to in provision (iii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of the District within which the Premises are located
at the time of award plus one percent. Efforts by Lessor to mitigate damages
caused by Lessee's Breach of this Lease shall not waive Lessor's right to
recover damages under Paragraph 12. If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part thereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.

        (b)  Continue the Lease and Lessee's right to possession and recover the
Rent as it becomes due, in which event Lessee may sublet or assign, subject only
to reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession.

        (c)  Pursue any other remedy now or hereafter available under the laws
or judicial decisions of the state wherein the Premises are located. The
expiration or termination of this Lease and/or the termination of Lessee's right
to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee's occupancy of the Premises.

        13.3    Inducement Recapture.    Any agreement for free or abated rent
or other charges, or for the giving or paying by Lessor to or for Lessee of any
cash or other bonus, inducement or consideration for Lessee's entering into this
Lease, all of which concessions are hereinafter referred to as "Inducement
Provisions", shall be deemed conditioned upon Lessee's full and faithful
performance of all of the terms, covenants and conditions of this Lease. Upon
Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee. The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be

22

--------------------------------------------------------------------------------

deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.

        13.4    Late Charges.    Lessee hereby acknowledges that late payment by
Lessee of Rent will cause Lessor to incur costs not contemplated by this Lease,
the exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by any Lender. Accordingly, if any Rent
shall not be received by Lessor within 5 days after such amount shall be due,
then, without any requirement for notice to Lessee, Lessee shall pay to Lessor a
one-time late charge equal to 10% of each such overdue amount or $100, whichever
is greater. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of such late
payment. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee's Default or Breach with respect to such overdue amount, nor
prevent the exercise of any of the other rights and remedies granted hereunder.
In the event that a late charge is payable hereunder, whether or not collected,
for 3 consecutive installments of Base Rent, then notwithstanding any provision
of this Lease to the contrary, Base Rent shall, at Lessor's option, become due
and payable quarterly in advance.

        13.5    Interest.    Any monetary payment due Lessor hereunder, other
than late charges, not received by Lessor, when due as to scheduled payments
(such as Base Rent) or within 30 days following the date on which it was due or
non-scheduled payment, shall bear interest from the date when due, as to
scheduled payments, or the 31st day after it was due as to non-scheduled
payments. The interest ("Interest") charged shall be equal to the prime rate
reported in the Wall Street Journal as published closest prior to the date when
due plus 4%, but shall not exceed the maximum rate allowed by law. Interest is
payable in addition to the potential late charge provided for in Paragraph 13.4.

        13.6    Breach by Lessor.    

        (a)  Notice of Breach.    Lessor shall not be deemed in breach of this
Lease unless Lessor fails within a reasonable time to perform an obligation
required to be performed by Lessor. For purposes of this Paragraph, a reasonable
time shall in no event be less than 30 days after receipt by Lessor, and any
Lender whose name and address shall have been furnished Lessee in writing for
such purpose, of written notice specifying wherein such obligation of Lessor has
not been performed: provided, however, that if the nature of Lessor's obligation
is such that more than 30 days are reasonably required for its performance, then
Lessor shall not be in breach if performance is commenced within such 30 day
period and thereafter diligently pursued to completion.

        (b)  Performance by Lessee on Behalf of Lessor.    In the event that
neither Lessor nor Lender cures said breach within 30 days after receipt of said
notice, or if having commenced said cure they do not diligently pursue it to
completion, then Lessee may elect to cure said breach at Lessee's expense and
offset from Rent an amount equal to the greater of one month's Base Rent or the
Security Deposit, and to pay an excess of such expense under protest, reserving
Lessee's right to reimbursement from Lessor. Lessee shall document the cost of
said cure and supply said documentation to Lessor.

14.    Condemnation.    If the Premises or any portion thereof are taken under
the power of eminent domain or sold under the threat of the exercise of said
power (collectively "Condemnation"), this Lease shall terminate as to the part
taken as of the date the condemning authority takes title or possession,
whichever first occurs. If any of the floor area of the Premises, or more than
25% of the Lessee's Reserved Parking Spaces, is taken by Condemnation, Lessee
may, at Lessee's option, to be exercised in writing within 10 days after Lessor
shall have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If

23

--------------------------------------------------------------------------------

Lessee does not terminate this Lease in accordance with the foregoing, this
Lease shall remain in full force and effect as to the portion of the Premises
remaining, except that the Base Rent shall be reduced in proportion to the
reduction in utility of the Premises caused by such Condemnation. Condemnation
awards and/or payments shall be the property of Lessor, whether such award shall
be made as compensation for diminution in value of the leasehold, the value of
the part taken, or for severance damages; provided, however, that the Lessee
shall be entitled to any compensation for Lessee's relocation expenses, loss of
business goodwill and/or Trade Fixtures, without regard to whether or not this
Lease is terminated pursuant to the provisions of this Paragraph. All
Alterations and Utility Installations made to the Premises by Lessee, for
purposes of Condemnation only, shall be considered the property of the Lessee
and Lessee shall be entitled to any and all compensation which is payable
therefor. In the event that this Lease is not terminated by reason of the
Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.

16.    Estoppel Certificates.

        (a)  Each Party (as "Responding Party") shall within 10 days after
written notice from the other Party (the "Requesting Party") execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most current "Estoppel Certificate" form published by the
American Industrial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party.

        (b)  If the Responding Party shall fail to execute or deliver the
Estoppel Certificate within such 10 day period, the Requesting Party may execute
an Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party's performance, and
(iii) if the Lessor is the Requesting Party, not more than one month's rent has
been paid in advance. Prospective purchasers and encumbrances may rely upon the
Requesting Party's Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

        (c)  If Lessor desires to finance, refinance, or sell the Premises, or
any part thereof, Lessee and all Guarantors shall deliver to any potential
lender or purchaser designated by Lessor such financial statements as may be
reasonably required by such lender or purchaser, including but not limited to
Lessee's financial statements for the past 3 years. All such financial
statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.

17.    Definition of Lessor.    The term "Lessor" as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises, or, if
this is a sublease, of the Lessee's interest in the prior lease. In the event of
a transfer of Lessor's title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Except as provided in Paragraph 15, upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined. Notwithstanding the above, and subject to the provisions of
Paragraph 20 below, the original Lessor under this Lease, and all subsequent
holders of the Lessor's interest in this Lease shall remain liable and
responsible with regard to the potential duties and liabilities of Lessor
pertaining to Hazardous Substances as outlined in Paragraph 6.2 above.

18.    Severability.    The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

19.    Days.    Unless otherwise specifically indicated to the contrary, the
word "days" as used in this Lease shall mean and refer to calendar days.

24

--------------------------------------------------------------------------------


20.    Limitation on Liability.    Subject to the provisions of Paragraph 17
above, the obligations of Lessor under this Lease shall not constitute personal
obligations of Lessor, the individual partners of Lessor or its or their
individual partners, directors, officers or shareholders, and Lessee shall look
to the Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against the individual partners of Lessor, or its or their individual partners,
directors, officers or shareholders, or any of their personal assets for such
satisfaction.

21.    Time of Essence.    Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease.

22.    No Prior or Other Agreements; Broker Disclaimer.    This Lease contains
all agreements between the Parties with respect to any matter mentioned herein,
and no other prior or contemporaneous agreement or understanding shall be
effective. Lessor and Lessee each represents and warrants to the Brokers that it
has made, and is relying solely upon, its own investigation as to the nature,
quality, character and financial responsibility of the other Party to this Lease
and as to the use, nature, quality and character of the Premises. Brokers have
no responsibility with respect thereto or with respect to any default or breach
hereof by either Party. The liability (including court costs and attorneys'
fees), of any Broker with respect to negotiation, execution, delivery or
performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to an amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker's liability shall not be applicable to any gross negligence or
willful misconduct of such Broker.

23.    Notices.

        23.1    Notice Requirements.    All notices required or permitted by
this Lease or applicable law shall be in writing and may be delivered in person
(by hand or by courier) or may be sent by regular, certified or registered mail
or U.S. Postal Service Express Mail, with postage prepaid, or by facsimile
transmission, and shall be deemed sufficiently given if served in a manner
specified in this Paragraph 23. The addresses noted adjacent to a Party's
signature on this Lease shall be that Party's address for delivery or mailing of
notices. Either Party may by written notice to the other specify a different
address for notice, except that upon Lessee's taking possession of the Premises,
the Premises shall constitute Lessee's address for notice. A copy of all notices
to Lessor shall be concurrently transmitted to such party or parties at such
addresses as Lessor may from time to time hereafter designate in writing.

        23.2    Date of Notice.    Any notice sent by registered or certified
mail, return receipt requested, shall be deemed given on the date of delivery
shown on the receipt card, or if no delivery date is shown, the postmark
thereon. If sent by regular mail the notice shall be deemed given 48 hours after
the same is addressed as required herein and mailed with postage prepaid.
Notices delivered by United States Express Mail or overnight courier that
guarantee next day delivery shall be deemed given 24 hours after delivery of the
same to the Postal Service or courier. Notices transmitted by facsimile
transmission or similar means shall be deemed delivered upon telephone
confirmation of receipt (confirmation report from fax machine is sufficient),
provided a copy is also delivered via delivery or mail. If notice is received on
a Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day.

24.    Waivers.    No waiver by Lessor or the Default or Breach of any term,
covenant or condition hereof by Lessee, shall be deemed a waiver of any other
term, covenant or condition hereof, or of any subsequent Default or Breach by
Lessee of the same or of any other term, covenant or condition hereof.

25

--------------------------------------------------------------------------------


Lessor's consent to, or approval of, any act shall not be deemed to render
unnecessary the obtaining of Lessor's consent to, or approval of, any subsequent
or similar act by Lessee, or be construed as the basis of an estoppel to enforce
the provision or provisions of this Lease requiring such consent. The acceptance
of Rent by Lessor shall not be a waiver of any Default or Breach by Lessee. Any
payment by Lessee may be accepted by Lessor on account of moneys or damages due
Lessor, notwithstanding any qualifying statements or conditions made by Lessee
in connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.

26.    No Right To Holdover.    Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% of the Base Rent applicable immediately preceding the expiration or
termination. Nothing contained herein shall be construed as consent by Lessor to
any holding over by Leassee.

27.    Cumulative Remedies.    No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

28.    Covenants and Conditions; Construction of Agreement.    All provisions of
this Lease to be observed or performed by Lessee are both covenants and
conditions. In construing this Lease, all headings and titles are for the
convenience of the Parties only and shall not be considered a part of this
Lease. Whenever required by the context, the singular shall include the plural
and vice versa. This Lease shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if both Parties
had prepared it.

29.    Binding Effect; Choice of Law.    This Lease shall be binding upon the
parties, their personal representatives, successors and assigns and be governed
by the laws of the State in which the Premises are located. Any litigation
between the Parties hereto concerning this Lease shall be initiated in the
county in which the Premises are located.

30.    Subordination; Attornment; Non-Disturbance.    

        30.1    Subordination.    This Lease and any Option granted hereby shall
be subject and subordinate to any ground lease, mortgage, deed of trust, or
other hypothecation or security device (collectively, "Security Device"), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holder of any such Security Devices (in this Lease together
referred to as "Lender") shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

        30.2    Attornment.    In the event that Lessor transfers title to the
Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Device to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 30.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the remainder of the
term hereof, or, at the election of such new owner, this Lease shall
automatically become a new Lease between Lessee and such new owner, upon all of
the terms and conditions hereof, for the remainder of the term hereof, and (ii)
Lessor shall thereafter be relieved of any further obligations hereunder and
such new owner shall assume all of Lessor's obligations hereunder, except that
such new owner shall not: (a) be liable for any act or omission of any prior
lessor or with respect to events occurring prior to acquisition of ownership;
(b) be subject to any offsets or defenses which Lessee might have against any
prior lessor, (c) be bound by

26

--------------------------------------------------------------------------------


prepayment of more than one month's rent, or (d) be liable for the return of any
security deposit paid to any prior lessor.

        30.3    Non-Disturbance.    With respect to Security Devices entered
into by Lessor after the execution of this Lease, Lessee's subordination of this
Lease shall be subject to receiving a commercially reasonable non-disturbance
agreement (a "Non-Disturbance Agreement") from the Lender which Non-Disturbance
Agreement provides that Lessee's possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises. Further, within 60 days after the execution of this Lease, Lessor
shall use its commercially reasonable efforts to obtain a Non-Disturbance
Agreement from the holder of any pre-existing Security Device which is secured
by the Premises. In the event that Lessor is unable to provide the
Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee's
option, terminate this Lease.

        30.4    Self-Executing.    The agreements contained in this Paragraph 30
shall be effective without the execution of any further documents; provided,
however, that, upon written request from Lessor or a Lender in connection with a
sale, financing or refinancing of the Premises, Lessee and Lessor shall execute
such further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

31.    Attorneys' Fees.    If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract, or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, "Prevailing Party" shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys' fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys' fees, costs, and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation).

32.    Lessor's Access; Showing Premises; Repairs.    Lessor and Lessor's agents
shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times and with reasonable notice for the
purpose of showing the same to prospective purchasers, lenders, or during the
last six (6) months of the term, tenants, and making such alterations, repairs,
improvements or additions to the Premises as Lessor may deem necessary. All such
activities shall be without abatement of rent or liability to Lessee. Lessor may
at any time place on the Premises any ordinary "For Sale" signs and Lessor may
during the last 6 months of the term hereof place on the Premises any ordinary
"For Lease" signs. Lessee may at any time place on the Premises any ordinary
"For Sublease" sign.

33.    Auctions.    Lessee shall not conduct, nor permit to be conducted, any
auction upon the Premises without Lessor's prior written consent. Lessor shall
not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.

34.    Signs.    Except for ordinary "For Sublease" signs which may be placed
only on the Premises, Lessee shall not place any sign upon the Project without
Lessor's prior written consent. All signs must comply with all Applicable
Requirements.

35.    Termination; Merger.    Unless specifically stated otherwise in writing
by Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a

27

--------------------------------------------------------------------------------


termination hereof by Lessor for Breach by Lessee, shall automatically terminate
any sublease or lesser estate in the Premises; provided, however, that Lessor
may elect to continue any one or all existing subtenancies. Lessor's failure
within 10 days following any such event to elect to the contrary by written
notice to the holder of any such lesser interest, shall constitute Lessor's
election to have such event constitute the termination of such interest.

36.    Consents.    Except as otherwise provided herein, wherever in this Lease
the consent of a Party is required to an act by or for the other Party, such
consent shall not be unreasonably withheld or delayed. Lessor's actual
reasonable costs and expenses (including but not limited to architects',
attorneys', engineers' and other consultants' fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor's consent to any
act, assignment or subletting shall not constitute an acknowledgement that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor's consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.

37.    Guarantor.    

        37.1    Execution.    The Guarantors, if any, shall each execute a
guaranty in the form most recently published by the American Industrial Real
Estate Association, and each such Guarantor shall have the same obligations as
Lessee under this Lease.

        37.2    Default.    It shall constitute a Default of the Lessee if any
Guarantor fails or refuses, upon request to provide: (a) evidence of the
execution of the guaranty, including the authority of the party signing on
Guarantor's behalf to obligate Guarantor, and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements,
(c) an Estoppel Certificate, or (d) written confirmation that the guaranty is
still in effect.

38.    Quiet Possession.    Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee's part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.

39.    Options.    If Lessee is granted an option, as defined below, then the
following provisions shall apply.

        39.1    Definition.    "Option" shall mean: (a) the right to extend the
term of or renew this Lease or to extend or renew any lease that Lessee has on
other property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.

        39.3    Multiple Options.    In the event that Lessee has any multiple
Options to extend or renew this Lease, a later Option cannot be exercised unless
the prior Options have been validly exercised.

        39.4    Effect of Default on Options.    

        (a)  Lessee shall have no right to exercise an Option: (i) during the
period commencing with the giving of any notice of Default and continuing until
said Default is cured, (ii) during the period of time any Rent is unpaid
(without regard to whether notice thereof is given Lessee),

28

--------------------------------------------------------------------------------

(iii) during the time Lessee is in Breach of this Lease, or (iv) in the event
that Lessee has been given 3 or more notices of separate Default, whether or not
the Defaults are cured, during the 12 month period immediately preceding the
exercise of the Option.

        (b)  The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Lessee's inability to exercise an
Option because of the provisions of Paragraph 39.4(a).

        (c)  An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term, (i) Lessee fails to
pay Rent for a period of 30 days after such Rent becomes due (without any
necessity of Lessor to give notice thereof), (ii) Lessor gives to Lessee 3 or
more notices of separate Default during any 12 month period, whether or not the
Defaults are cured, or (iii) if Lessee commits a Breach of this Lease.

40.    Security Measures.    Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.

41.    Reservations.    Lessor reserves the right: (i) to grant, without the
consent or joinder of Lessee, such easements, rights and dedications that Lessor
deems necessary, (ii) to cause the recordation of parcel maps and restrictions,
and (iii) to create and/or install new utility raceways, so long as such
easements, rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights.

        42.    Performance Under Protest.    If at any time a dispute shall
arise as to any amount or sum of money to be paid by one Party to the other
under the provisions hereof, the Party against whom the obligation to pay the
money is asserted shall have the right to make payment "under protest" and such
payment shall not be regarded as a voluntary payment and there shall survive the
right on the part of said Party to institute suit for recovery of such sum. If
it shall be adjudged that there was no legal obligation on the part of said
Party to pay such sum or any part thereof, said Party shall be entitled to
recover such sum or so much thereof as it was not legally required to pay.

29

--------------------------------------------------------------------------------




        43.    Authority.    If either Party hereto is a corporation, trust,
limited liability company, partnership, or similar entity, each individual
executing this Lease on behalf of such entity represents and warrants that he or
she is duly authorized to execute and deliver this Lease on its behalf. Each
party shall, within 30 days after request, deliver to the other party
satisfactory evidence of such authority.

        44.    Conflict.    Any conflict between the printed provisions of this
Lease and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

        45.    Offer.    Preparation of this Lease by either party or their
agent and submission of same to the other Party shall not be deemed an offer to
lease to the other Party. This Lease is not intended to be binding until
executed and delivered by all Parties hereto.

        46.    Amendments.    This Lease may be modified only in writing, signed
by the Parties in interest at the time of the modification. As long as they do
not materially change Lessee's obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

        47.    Multiple Parties.    If more than one person or entity is named
herein as either Lessor or Lessee, such multiple Parties shall have joint and
several responsibility to comply with the terms of this Lease.

        48.    Waiver of Jury Trial.    The Parties hereby waive their
respective rights to trial by jury in any action or proceeding involving the
Property or arising out of this Agreement.

        49.    Mediation and Arbitration of Disputes.    An Addendum requiring
the Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease ý is o is not attached to this Lease.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

        ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AMERICAN
INDUSTRIAL REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY,
LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

        1.    SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF
THIS LEASE.

        2.    RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE
CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED
TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES,
THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE'S INTENDED USE.

        WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA,
CERTAIN PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS
OF THE STATE IN WHICH THE PREMISES ARE LOCATED.

30

--------------------------------------------------------------------------------


        The parties hereto have executed this Lease at the place and on the
dates specified above their respective signatures.

Executed at:   Madera, California   Executed at:   Napa County, California    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

on:   September 6, 2001   on:   September 6, 2001    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

By LESSOR:   By LESSEE: SDG Commerce 201, LLC, a California   Golden State
Vintners, Inc., a California

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

limited liability company   corporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
 
 
 
 
 
  By:   /s/  PETER T. STRAVINSKI      9/11/01

--------------------------------------------------------------------------------

  By:   /s/  JEFFREY B. O'NEILL      

--------------------------------------------------------------------------------

Name Printed:   Peter T. Stravinski

--------------------------------------------------------------------------------

  Name Printed:   Jeffrey B. O'Neill

--------------------------------------------------------------------------------

Title:   Manager

--------------------------------------------------------------------------------

  Title:   Chief Executive Officer

--------------------------------------------------------------------------------


By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name Printed:       Name Printed:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:       Title:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Address:   413 West Yosemite Avenue, Suite 105

--------------------------------------------------------------------------------

  Address:   607 Airpark Road

--------------------------------------------------------------------------------

    Madera, California 93637

--------------------------------------------------------------------------------

      Napa, California 94558

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

Telephone:   (559) 674-0906

--------------------------------------------------------------------------------

  Telephone:   (707) 254-4900

--------------------------------------------------------------------------------

Facsimile:   (559) 661-7506

--------------------------------------------------------------------------------

  Facsimile:   (707) 254-4920

--------------------------------------------------------------------------------

Federal ID No.   77-0555684

--------------------------------------------------------------------------------

  Federal ID No.   94-0358460

--------------------------------------------------------------------------------

These forms are often modified to meet changing requirements of law and needs of
the industry. Always write or call to make sure you are utilizing the most
current form: American Industrial Real Estate Association, 700 So. Flower
Street, Suite 600, Los Angeles, CA 90017.

(213) 687-8777

©Copyright 1999 By American Industrial Real Estate Association.
All rights reserved.
No part of these works may be reproduced in any form without permission in
writing.

31

--------------------------------------------------------------------------------


EXHIBIT "A"



[MAP]


--------------------------------------------------------------------------------


EXHIBIT "B"



GOLDEN STATE VINTNERS
COMMERCE 201 WAREHOUSE OFFICE TENANT IMPROVEMENTS
FINISH SPECIFICATIONS
July 23, 2001


        3,649 sf offices includes two (2) entry/waiting areas, reception area,
two (2) men and two (2) women's restrooms, janitors closet, two (2)
storage/computer rooms, two (2) break rooms, conference room, work room, two (2)
large open office areas and five (5) individual offices.

  Walls:   35/8" metal stud with 1/2" sheetrock both sides, exterior office
walls to be fourteen (14) foot high with sheetrock and boxed studs at 4' o.c. to
the roof structure.
 
Wall Finish:
 
Spray knockdown texture. Orange peel texture at the restrooms and janitors
closet.
 
Insulation:
 
        Sound—   R-11 unfaced fiberglass batt insulation in all interior
partition walls.       Thermal—   R-11 unfaced fiberglass batt insulation in
demising wall between office and warehouse.
R-19 unfaced fiberglass batt insulation at ceilings.
 
Hardware:
 
Standard office commercial grade ("Schlage—D Series" or equal), satin chrome
privacy/passage lever latch set.
 
Doors:
 
3'0" x 6'8" sold core stain grade oak wood doors with aluminum door frames.
Hollow metal door and frame at the entries to the warehouse.
 
Flooring:
 
Carpet to be 26 oz. level loop direct glue carpet (based on $24.00/sy
allowance). Coved sheet vinyl (based on $4.00/sf allowance) at the break rooms.
Tile see below.
 
Base:
 
4" vinyl top set base ("Burke" or equal) at carpet and warehouse side of the
office walls.
 
Window Coverings:
 
None.
 
Ceilings:
 
Standard 2' x 4' non-directional fissure white acoustical tile ("Armstrong—White
Cortega" or equal) with standard white 15/16" x 2' x 4' grid system with 2' x 2'
tile at the entry/waiting area as shown. Sheetrock with spray knockdown texture
finish at the entry/waiting soffit, and orange peel texture at the restroom and
janitor closet ceilings.   Paint:           Wall/Ceiling—   1 coat sealer/1 coat
flat or semi-gloss latex.       Doors—   painted with two (2) coats latex enamel
paint or stained and lacquered as shown.       Cabinets—   stained and
lacquered.
 
Cabinet:
 
Stain grade oak cabinetry with slab style doors, melamine interiors, concealed
hinges, & wire pulls
 
Countertops:
 
Plastic laminate ("Wilsonart" or "Formica") with a 4" backsplash as shown.
"Corian" at the entry/waiting high counter (+/- 16 sf).
 
 
 
 

--------------------------------------------------------------------------------


 
Sinks:
 
22" x 25" standard stainless steel sink with standard chrome single lever
kitchen faucet at the conference and break rooms. 19" x 16" oval cast iron sink
or wall mounted sink (white) with chrome handicapped level faucet at restrooms.
All faucets to have hot and cold water.
 
Ceramic Tile:
 
        Restroom wall—   Standard color selection 4" x 4" direct glue on ceramic
tile ("Dal-tile" or equal) to 4'-6" high.       Restroom floor—   Standard color
selection 2" x 2" direct glue on ceramic tile ("Dal-tile" or equal).  
    Entry—   Standard color selection 12" x 12" direct glue on ceramic tile
("Dal-tile" or equal).
 
Toilet Partitions:
 
Toilet compartments to be floor mounted with a baked enamel finish and chrome
hardware.
 
Toilet Accessories:
 
"Bobrick" or equal with brushed chrome finish.
 
Toilets:
 
Floor mounted bladder tank type elongated bowl toilet (white).
 
Kitchen Appliances:
 
"General Electric" or equal with standard color finish.
 
Fire Sprinklers:
 
Heads to be semi-recessed with a chrome finish, centered on ceiling tiles.
 
H.V.A.C.:
 
Zoned heating and cooling (12 tons total) with ducted supply and return grilles
and programmable thermostats. Exhaust fans at the restrooms.
 
Electrical:
 
Electrical outlets, switches and lights per Electrical Code. Emergency lighting
per Code. Combination phone/data ring and conduit stubbed above the ceiling (one
per office or work station). General office lighting to be 2' x 4' lay-in 3-tube
fluorescent fixtures with prismatic acrylic lenses.
 
Fire Alarm:
 
None.

--------------------------------------------------------------------------------


EXHIBIT C

ATTACHED TO AND FORMING A PART OF
STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE—NET
DATED AS OF SEPTEMBER 6, 2001
BETWEEN
SDG COMMERCE 201 LLC, AS LESSOR,
AND
GOLDEN STATE VINTNERS, INC., AS LESSEE ("LEASE")

CONSTRUCTION RIDER


        1.    Definition of Work.    The terms "Office Improvements," "Lessor
Warehouse Improvements" and "Lessee Warehouse Improvements" are defined in Lease
Addendum No. 1 to the Lease. The term, "Basic Warehouse Improvements" means the
warehouse improvements undertaken by Lessor before making any modifications
desired by Lessee: the Basic Warehouse Improvements are described in a design
review permit from the City of American Canyon (Design Review Permit No. DPR
2000-07, approved on July 13, 2000), and a building permit (Building Permit
No. C-0012-001, issued on January 25, 2001).

        2.    Designation of Architect and Contractor.    Dale Rutherford, AIA
(the "Architect") is the architect for the work to be done under this
Construction Rider. Industrial & Commercial Contractors, L.P. ("ICC") is the
general contractor for the work to be done under this Construction Rider.

        3.    Lessee Warehouse Improvements.    

        3.1.  Except as provided in paragraph 3.2, the Lessee Warehouse
Improvements are not included within the scope of this Construction Rider.

        3.2.  Lessor and Lessee have identified certain elements of the Lessee
Warehouse Improvements that Lessor has or will undertake concurrent with and as
part of the construction of the warehouse and its supporting infrastructure (the
"Lessee Improvements to be Constructed by Lessor"), which are described in
Schedule 1 attached hereto. Upon the execution of this Construction Rider,
Lessee will pay Lessor the sum of $94,939 ($169,939 - $75,000 = $94,939) for the
Lessee Improvements to be Constructed by Lessor.

        4.    Plans for Office Improvements.    

        4.1.  Exhibit 'A' to the Lease describes the location where the Office
Improvements are to be made and Exhibit 'B' to the Lease describes the Office
Improvements in sufficient detail to enable the Architect to prepare the plans
that will be submitted to the building official for a building permit for the
Office Improvements (the "Preliminary Office Improvement Plans"), which will
include the design work of design-build subcontractors selected by ICC.

        4.2.  As soon as reasonably practicable after execution and delivery of
the Lease, Lessor will cause the Architect to prepare and/or compile the
Preliminary Office Improvement Plans. Lessor will submit the Preliminary Office
Improvement Plans to Lessee for approval, which approval Lessee will not
withhold if the Preliminary Office Improvement Plans are consistent with
Exhibit 'B' to the Lease. Lessee will respond to the Preliminary Office
Improvement Plans within three (3) days after receipt thereof, either approving
them as delivered or specifying any changes or modifications required to be made
to conform them to Exhibit 'B' to the Lease. If the Preliminary Office
Improvement Plans are required to be modified to conform them to Exhibit 'B' to
the Lease, the Architect will modify them within three (3) days after receipt of
Lessee's specifications of the required modifications.

        4.3.  Lessor shall proceed with reasonable diligence to submit the
Preliminary Office Improvement Plans prepared pursuant to paragraph 4.2. to the
building official for a building permit. If the building official requires any
modifications thereto to conform to the building official's interpretation of
the applicable building code and ordinances, the changes will be made.

--------------------------------------------------------------------------------




The plans on which the building permit for the Office Improvements is issued are
herein referred to as the "Office Improvement Plans."

        4.4.  Lessor and Lessee have agreed on the price of the Office
Improvements, the allocation of costs thereof between Lessor and Lessee, and the
method of payment for Lessee's share thereof in excess of the allowance, all of
which is set out the schedule captioned "Allocation and Payment of Office
Improvement Costs," attached hereto as Schedule 2.

        5.    Lessor Warehouse Improvements.    

        5.1.  The parties agree that the Lessor Warehouse Improvements are
adequately described in the Lease and that Lessee requires no further review or
right of approval of the specific plans for that work.

        5.2.  Lessor shall proceed with reasonable diligence to obtain from the
building official the permit necessary for the construction of the Lessor
Warehouse Improvements. Lessor shall be solely responsible for the cost of
design, construction and installation of the Lessor Warehouse Improvements.

        6.    Construction.    

        6.1.  Lessor has already begun the work of constructing the Basic
Warehouse Improvements and the Lessee Improvements to be Constructed by Lessor,
and Lessor will proceed with reasonable diligence to complete that work.

        6.2.  As soon as Lessor has obtained the building permit(s) necessary
for the Office Improvements and the Lessor Warehouse Improvements, Lessor will
proceed with reasonable diligence to undertake and complete that work.

        7.    Progress Inspection.    

        7.1.  Lessee's Field Representative and Lessor's Field Representative
shall conduct a joint walkthrough of the work of construction at least once each
two (2) weeks, or more often at the request of either Lessor or Lessee, to
observe the progress of the work and to inform Lessor of any problems or
deficiencies with the work. Either party may have other representatives
accompany the field representatives during the walk-throughs.

        7.2.  At the conclusion of each walk-through pursuant to Section 7.1,
Lessee's and Lessor's Field Representatives shall each prepare a written
statement of all problems or deficiencies observed by them and both field
representatives shall date and sign the report. Lessor shall promptly cause the
contractors performing work on the project to correct all problems or
deficiencies set out in the report, but if there is a disagreement concerning
the need for or nature of any corrective action, Lessee and Lessor shall meet
and confer with one another, together with the Architect and any other experts
either party deems necessary, to determine what corrective action, if any, is
necessary.

--------------------------------------------------------------------------------

        8.    Punch List.    

        8.1.  At or before the delivery of possession of the Premises to Lessee,
Lessor's and Lessee's Field Representatives shall conduct a final inspection of
the premises and shall compile three (3) lists identifying any defects and other
deficiencies and incomplete work that are outside the scope of the authority or
concern of the building official. The first punch list (the "First Punch List")
shall identify any items described in the Lease, which are not required to be
complete on the Commencement Date, which have not been completed. The second
punch list (the "Minor Defects Punch List") shall identify matters not on the
First Punch List that affect the appearance of the improvements but do not
materially affect the ability of Lessee to conduct its business on the premises
("Minor Items"). The third punch list (the "Major Defects Punch List") shall
identify those matters not on the First Punch List that materially affect the
ability of Lessee to conduct its business on the Premises. Lessor shall cause
the contractors performing work on the project diligently to undertake the
correction or completion of all items on the three punch lists. The Commencement
Date shall not be postponed on account of the First Punch List or the Minor
Defects Punch List but shall be postponed until the items on the Major Defects
Punch List have been corrected or completed, as the case may be.

        8.2.  It is understood and agreed that some defects may not become
apparent until the building is in use and, therefore, may not be listed in any
of the three punch lists delivered before the Commencement Date. Lessee shall
deliver to Lessor a fourth punch list (the "Final Punch List") not later than
three (3) months after receipt of a final Certificate of Occupancy for the
Premises, and Lessor shall, upon receipt thereof, cause the contractors
performing work on the project diligently to proceed to correct all items set
forth on the Final Punch List. Landlord shall not be responsible for the
correction of any defects or deficiencies in the work that are not included on
the Final Punch List, or if the Final Punch List is not delivered before the end
of the three (3) month period.

        8.3.  Tenant's rights concerning latent defects shall be those arising
by operating of law.

        9.    Changes.    If Lessee requests that any changes be made in the
description of the Office Improvements set out in Exhibit B to the Lease or the
Office Improvement Plans (as defined in Paragraph 4.3) ("Changes"), Lessor shall
cause the Architect to prepare additional plans implementing such Change. Lessee
shall pay the cost of preparing additional plans within ten (10) days after
receipt of Lessor's invoice therefor. As soon as practicable after the
completion of such additional plans, Lessor shall notify Lessee of the estimated
cost of the Changes. Within three (3) working days after receipt of such cost
estimate, Lessee shall notify Lessor in writing whether Lessee approves the
Change. If Lessee approves the Change, Lessor shall proceed with the Change and
Lessee shall be liable for any additional cost resulting from the Change. If
Lessee fails to approve the Change within such three (3) day period,
construction of the Office Improvements shall proceed as provided in accordance
with the original Construction Documents.

        10.    Delays Caused by Lessee.    Lessee shall be responsible for, and
shall pay to Lessor, any and all costs and expenses incurred by Lessor in
connection with any delay in the commencement or completion of any Lessor
Warehouse Improvements or Office Improvements and any increase in the cost of
Lessor Warehouse Improvements or Office Improvements caused by (i) the
processing of Lessee's request for Changes under Paragraph 9 or from
constructing those Changes, or (ii) any other delay requested or caused by
Lessee (collectively, "Lessee Delays").

        11.    Delivery of Premises.    Upon Substantial Completion of the Basic
Warehouse Improvements, the Lessor Warehouse Improvements and the Lessee
Improvements to be Constructed by Lessor (other than the installation of the air
conditioning units, their thermostats and their related appurtenances and the
installation of the exterior wall insulation (the "A/C and Wall Insulation"))
Lessor shall deliver possession of the Premises to Lessee. If Lessor has not
Substantially Completed the Basic Warehouse Improvements, the Lessor Warehouse
Improvements and the Lessee Improvements to be Constructed by Lessor (other than
the A/C and Wall Insulation) and tendered possession of the Premises to Lessee
on or before the Commencement Date specified in Paragraph 1.3 of the Lease, or
if Lessor is unable

--------------------------------------------------------------------------------


for any other reason to deliver possession of the Premises to Lessee on or
before such date, neither Lessor nor its representatives shall be liable to
Lessee for any damage resulting from the delay in completing such construction
obligations and/or delivering possession to Lessee and the Lease shall remain in
full force and effect unless and until it is cancelled under the express
provisions of this Paragraph or Paragraph 3.3 of the Lease. If any delays in
Substantially Completing the Basic Warehouse Improvements, the Lessor Warehouse
Improvements and the Lessor Improvements to be Constructed by Lessor are
attributable to Lessee Delays, then the Premises shall be deemed to have been
Substantially Completed and delivered to Lessee on the date on which Lessor
could have Substantially Completed the Premises and tendered the Premises to
Lessee but for such Lessee Delays. Any element of work undertaken pursuant to
this Construction Rider shall be deemed "Substantially Complete" upon the
issuance by the Architect of an AIA Certificate of Substantial Completion
relating to such work.

        Notwithstanding the foregoing, if the Substantial Completion of the
Lessor Warehouse Improvements (other than the A/C and Wall Insulation) and
Lessor's delivery of possession of the Premises to Lessee have not occurred or
been deemed to have occurred within six (6) months after the Commencement Date,
either party, by written notice to the other party given within ten (10) days
after the expiration of such six (6) month period, may terminate this Lease
without any liability to the other party.

        12.    Completion of Office Improvements.    Lessor shall Substantially
Complete the Office Improvements by January 15, 2002 (the "Office Completion
Date"). There shall be no abatement of the Rent due under the Lease between the
Commencement Date and the Office Completion Date due to the fact that the Office
Improvements have not been completed. If the Office Improvements are not
completed by the Office Completion Date, the Base Rent under the Lease shall be
reduced by $1.00 per square foot per month (prorated for partial months) for any
portion of the Office Improvements that remain unavailable to Lessee until such
date as the Office Improvements are Substantially Complete.

        Following Substantial Completion of the Office Improvement, Lessor and
Lessee shall inspect the Premises and jointly prepare a "punch list" of agreed
items of construction remaining to be completed. Lessor shall complete the items
set forth in the punch list as soon as reasonably possible. Lessee shall
cooperate with and accommodate Lessor and Lessor's contractor in completing the
items on the punch list.

        13.    Substantial Completion of the A/C and Wall Insulation.    Lessor
shall Substantially Complete the A/C and Wall Insulation by the later of (1) the
date that is 120 days after the execution of the Lease or (2) January 1, 2002
(the "A/C and Wall Insulation Completion Date"). There shall be no abatement of
the Rent due under the Lease between the Commencement Date and the A/C and Wall
Insulation Completion Date due to the fact that the A/C and Wall Insulation have
not been completed. If the A/C and Wall Insulation is not completed by the A/C
and Wall Insulation Completion Date, the Base Rent under the Lease shall be
reduced by $77.71 per day (($310,869 × .09)/360 = $77.71) from the AC and Wall
Insulation Completion Date through March 31, 2002, and by $750.00 per day
((50,000 sq. ft. × $0.45)/30 = $750.00) after March 31, 2002 until such date as
the A/C and Wall Insulation are Substantially Complete.

        Following Substantial Completion of the A/C and Wall Insulation, Lessor
and Lessee shall inspect the Premises and jointly prepare a "punch list" of
agreed items of A/C and Wall Insulation construction remaining to be completed.
Lessor shall complete the items set forth on the punch list as soon as
reasonably possible. Lessee shall cooperate with and accommodate Lessor and
Lessor's contractor in completing the items on the punch list.

        14.    Force Majeure.    If Lessor is delayed at any time in the start
or progress of any work for which Lessor is responsible by any delay caused by
an Act of God, labor disputes, inclement weather, delay in deliveries, fire or
other casualty, delays in the issuance of necessary permits by government
agencies, or other causes beyond Lessor's control, then the schedule for the
work and its completion shall be extended for a time that fairly and reasonably
reflects the actual delay caused by the event.

--------------------------------------------------------------------------------


        15.    Designation of Representatives.    

        15.1.  Lessee's initial representative for the execution of required
documents ("Lessee Signatory") is:

  Name:   Jeffrey B. O'Neill, CEO   Address:   607 Airpark Road
Napa, California 94558   Telephone:   (707) 254-4900   Facsimile:   (707)
254-4920

        15.2.  Lessee's initial representative to give and receive instructions
at the job site ("Lessee's Field Representative") is:

  Name:   Jeffrey B. O'Neill, CEO   Address:   607 Airpark Road
Napa, California 94558   Telephone:   (707) 254-4900   Facsimile:  
(707) 254-4920

        15.3.  Lessor's initial representative to give and receive instructions
at the job site ("Lessor's Field Representative") is:

  Name:   Peter T. Stravinski   Address:   413 West Yosemite Avenue
Suite 105
Madera, California 93637   Telephone:   (559) 674-0906   Facsimile:  
(559) 661-7506

        15.4.  Lessor's initial representative for the execution of required
documents ("Lessor's Signatory") is:

  Name:   Peter T. Stravinski   Address:   SDG COMMERCE 201
413 West Yosemite Avenue
Suite 105
Madera, California 93637   Telephone:   (559) 674-0906   Facsimile:  
(559) 661-7506

        15.5.  Either party may, at any time, and from time to time, replace its
designated Signatory or Field Representative by giving written notice of the
change to the other party.

        15.6.  In all matters specified in this Agreement to be done or approved
by a party's Field Representative, the doing of the act or the giving of written
approval by the Field Representative shall be conclusive and may be relied upon
by the other party. Wherever this Agreement does not specify that an action is
to be done or approved by the Field Representative, the act or written approval
of the party's designated Signatory shall be required, shall be conclusive, and
may be relied upon by the other party. No person may act on behalf of Lessee or
Lessor other than their respective Field Representatives and Signatories.

--------------------------------------------------------------------------------




COMMERCE 201
GOLDEN STATE WAREHOUSE IMPROVEMENTS
SCHEDULE 1 Costs


--------------------------------------------------------------------------------

  NOT
A
PART

--------------------------------------------------------------------------------

Tenant Improvement


--------------------------------------------------------------------------------

  QUAN.

--------------------------------------------------------------------------------

  UNIT

--------------------------------------------------------------------------------

  UNIT
PRICE

--------------------------------------------------------------------------------

  TOTAL
COST

--------------------------------------------------------------------------------

  SCHEDULE 1
COSTS

--------------------------------------------------------------------------------

  ESTIMATED
BALANCE OF
COSTS

--------------------------------------------------------------------------------

  NOTES

--------------------------------------------------------------------------------

Architect   1   LS   5,000.00     8,000     8,000     0   Dale Rutherford,
A.I.A. Structural Engineer   1   LS   2,500.00     2,500     2,500     0   R.H.
Welty Assoc. Civil Engineer   1   LS   2,500.00     2,500     0     2,500   RSLA
General Conditions   1   LS   22,171     22,171     5,000     17,171    
Demolition                 —     —     —       Sawcut Concrete   450   LF   2.50
    1,150     0     1,150       Remove concrete   508   LF   2.00     1,016    
0     1,016     Earthwork                 —     —     —       Grade Conc. Pads
and Truck Unloading   9,056   BF   1.00     ???56     0     9,058       Deduct
A.C. Paving   -9,056   BF   0.75     ???     0     -3,792     Underground Sewer
                —     —     —       3" Water Service and Tie-in   1   LB  
4,000.00     4,000     650     3,350   Allow   3" Water Backflow Preventer   1  
LB   6,000.00     6,000     500     5,500   Allow   Process Waste (4")   462  
LF   50.00     23,100     23,100     0   LeDuc & Dexter   Sanitary Waste (4")  
274   BF   25.00     6,850     6,850     0   LeDuc & Dexter   Shut-Off Valves  
4   EA   500.00     2,000     2,000     0   LeDuc & Dexter   Waste Trap   2   EA
  1,500.00     3,000     3,000     0   LeDuc & Dexter   Backwater Valve   2   EA
  300.00     800     600     0   LeDuc & Dexter   Sampling Manhole   2   EA  
3,140.00     6,280     3,140     3,140   LeDuc & Dexter   Sewer Lift Station &
Pump   2   EA   15,543.00     31,086     31,086     0   Heide/Rick Moore/ICC  
Contribution from ICC   1   LS   -5,000.00     -5,000     -5,000     0    
Concrete & Rebar                 —     —     —       Concrete S.O.G. patch (6")
  508   SF   8.00     3,048     0     3,048       Concrete @ new bollards   12  
CY   100.00     1,227     0     1,227       Concrete curbs (15")   500   LF  
20.00     10,000     0     10,000       Concrete Topping @ Cellar & Barrel W.
(6")   7,125   SF   5.00     35,627     0     35,627       Concrete Footing @
Masonry Wall   25   CY   150.00     3,833     0     3,833       Concrete Utility
Slab (6")   1,600   SF   4.50     7,200     0     7,200       Concrete Truck
Unloading Slab (6")   840   SF   5.50     4,820     0     4,820       Concrete
Paving (6")   6,316   SF   3.50     22,106     0     22,106       Concrete Tank
Pad (2")   36   CY   350.00     12,548     0     12,548       Concrete Equip.
Pads @ Process Yard   400   SF   4.00     1,600     0     1,600     Masonry
Walls (8.5')   978   SF   10.50     10,264     0     10,264   Chain Link Fence
if allowed by City Steel & Misc. Iron                 —     —     —       Pipe
bollards   15   EA   225.00     3,375     0     3,375       Metal Canopy @
Utility Enclosure   1,600   SF   10.00     16,000     0     16,000   Allow  
Unistrut Pipe Supports (@ 4' o.c.)   100   EA   70.60     7,060     0     7,060
  Unistrut/ICC/Allow   Chain Link Gates @ Process Yard   3   EA   300.00     900
    0     900   Allow Finish Carpentry   60   HR   25.00     1,500     0    
1,500     Insulation                 —     —     —       ?-18 Batt Insulation @
Demising Walls   22,862   SF   0.38     8,688     0     8,688       2" Rigid @
Barrel Storefront   297   SF   2.50     743     0     743     Caulk Joints @
Bottling Area   2,759   LF   1.50     4,130     0     4,130    

--------------------------------------------------------------------------------

HM Doors                 —     —     —       Standard Frames   2   EA   150.00  
  300     0     300       Doors   2   EA   165.00     330     0     330    
Sectional Doors                 —     —     —       14' x 14' Auto. Insulated
Sec. Dr. (R-13)   2   EA   2,200.00     4,400     400     4,000   Barton   10' x
12' Auto. Insulated Sec. Dr. (R-13)   0   EA   1,800.00     0     0     0  
Barton   Deduct 10' x 12' Auto. Insulated Sec. Dr. (R-13)   -1   EA   1,800.00  
  -1,800     0     -1,800   Barton Finish Hardware   2   EA   300.00     600    
0     600     Gyp. Drywall & MH. Studs                 —     —     —       Full
Ht. Demising Wall (30')   11,431   SF   2.35     26,863     0     26,863  
Denham Contracting   Storefront Protection Wall   340   SF   2.35     799     0
    799   Denham Contracting   Gyp. Drywall—Walls   23,202   SF   1.05    
24,362     0     24,362   Denham Contracting   Vapor Barrier @ Barrel Demising
Walls (10 mil Poly)   26,291   SF   0.30     7,887     0     7,887   Conelar/ICC
  Plywood Wainscoting (5/8" to 6')   8,068   SF   2.40     19,363     0    
19,363     FRP @ Barrel Wash (4' high)   476   SF   4.00     1,904     0    
1,904     Painting                                     HM Frames   2   EA  
45.00     90     0     90       HM Doors   2   EA   45.00     90     0     ?0  
    Metal Canopy @ Utility Enclosure   1,000   SF   1.50     2,400     0    
2,400       Clear Middleweight @ Barrel Room Roof Structure   48,537   SF   0.52
    27,245     0     27,245   Allow   Epoxy Barrel Room Columns   18   EA  
150.00     2,700     0     2,700   Allow   Bollards   15   EA   25.00     375  
  0     375   Allow   Gyp. Drywall Walls   23,202   SF   0.35     8,121     0  
  8,121   Allow   Plywood   8,068   SF   0.45     3,631     0     3,631   Allow
Rubber Base (6")   2,212   LF   1.40     3,097     0     3,097   Allow Fire
Extinguishers   15   EA   50.00     750     0     750     Epoxy Floor Coating in
Curbed Basins   7,125   SF   3.50     24,838     0     24,838   Allow Plumbing  
                                  Process Waste (4")   80   LF   55.00     4,400
    0     4,400   LeDuc & Dexter   Sanitary Waste (4")   6   LF   40.00     240
    0     240   LeDuc & Dexter   Floor Drains   3   EA   600.00     Included    
Included     Included   LeDuc & Dexter   3" Water Line   80   LF   15.00    
1,200     0     1,200   Allow   Eyewash/Shower Unit   2   EA   1,000.00    
2,000     0     2,000   Allow   Trench Drain   80   LF   60.00     5,400     0  
  5,400   Allow   Gas Line (2")   880   LF   12.00     10,560     0     10,560  
Allow HVAC                 —     —     —       Humidification System   48,300  
SF   1.00     48,300     0     48,300   Ed ??? Refrigeration Upgrades a Barrel
Storage                 —     —     —       Increase Coil Size to Reduce TD for
Humidty Control   4   EA   3,586.75     14,347     14,347     0   Hussmann Corp.
  Add Electro-Coating on Coils for Fermentation Cases   4   EA   2,332.50    
9,330     9,330     0   Hussmann Corp.   Add Stainless Steel Condensate Pans   4
  EA   300.00     1,200     1,200     0   Hussmann Corp. Fire Protection System
  1   LS   4,066.67     4,067     0     4,067   Cen-Cal Fire Sys.

--------------------------------------------------------------------------------

Electrical                 —     —     —       Underground Elec. Conduit to
Process Area (future panel)   500   LF   31.60     15,800     15,800     0   Rex
Moore Elec.   Process Power and Upgrades   1   LS   171,208.00     171,209     0
    171,209   Rex Moore Elec. Utility Co. Conn. Fees (New Service)   1   LS  
28,310.00     28,310     28,310     0   PG & E/ICC Bldg. Permit (UBC)   1   LS  
6,403.57     6,404     1,877     4,427   Am Cyn Sewer Fixture Fee (20 Fixture
Units)   20   LS   286.00     5,720     0     5,720   Am Cyn 3" Water Meter
Charge   1   LS   2,052.00     2,052     0     2,052   Am Cyn 3" Water
Distribution Charge   1   LS   13,888.00     13,888     0     13,888   An Cyn
Waste Water Connection Fee                 Not Included     Not Included     Not
Included     Water Demand Charge                 Not Included     Not Included  
  Not Included                       —     —     —     SUBTOTAL               $
775,866   $ 163,791   $ 622,076       LIABILITY INSURANCE @ .5%                
3,879     769     3,110       OVERHEAD @ 6%                 46,552     ?,227    
37,324       PROFIT @ 4%                 31,035     ?,152     24,883     TOTAL  
            $ 867,331   $ 185,333   $ 617,352       Less Credit for Prior
Payments                 -75,000     -75,000     0                    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    TOTAL TO BE PAID BY LESSEE                 782,331     ???     687,392    

--------------------------------------------------------------------------------


SCHEDULE 2 TO CONSTRUCTION RIDER


PARTIES:   SDG COMMERCE 201, LLC, as Lessor
 
 
GOLDEN STATE VINTNERS, INC., as Lessee
PREMISES:
 
1175 Commerce Boulevard, American Canyon, Napa County, California

Agreed Price Of Office Improvements:   $ 291,997.00   Less:   Allowance ($44.20
x 3,000 sq. ft.)     132,600.00          

--------------------------------------------------------------------------------

      Excess of Agreed Price over Allowance   $ 159,397.00   Less:   Portion
attributable to warehouse/barrel storage/Bottling line payable by Lessee*    
65,907.00 *        

--------------------------------------------------------------------------------

      Portion to be paid by Lessor   $ 93,490.00          

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

*Lessee will pay this sum—$65,907.00—to Lessor upon execution of the Lease.

--------------------------------------------------------------------------------

AUTHORIZATION TO SUBSTITUTE
CORRECTED FIRST PAGE OF LEASE

        The undersigned are the Lessee and Lessor named in that certain Standard
Industrial/Commercial Multi-Tenant Lease—Net dated for reference purposes
September 6, 2001, regarding Premises therein described as approximately 149,066
square feet of an 200,928 square foot tilt-up concrete warehouse/distribution
building at 1175 Commerce Boulevard in the City of American Canyon, Napa County,
California.

        The Lessor and Lessee have determined that an unintended error appears
at paragraph 1.3 on the first page of the Lease, where the Expiration Date is
incorrectly stated to be April 30, 2010, rather than the intended and correct
date, which is April 30, 2014.

        Lessor and Lessee authorize one another to remove the erroneous first
page of the Lease and substitute in its place the proper first page in the form
attached hereto.

AGREED TO AND ACCEPTED BY:   AGREED TO AND ACCEPTED BY:
SDG COMMERCE 201, LLC,
a California limited liability company
 
GOLDEN STATE VINTNERS,
a California corporation
By:
 
/s/  PETER T. STRAVINSKI      

--------------------------------------------------------------------------------

Peter T. Stravinski
 
By:
 
/s/  JEFFREY B. O'NEILL      

--------------------------------------------------------------------------------

Jeffrey B. O'Neill Its:   Manager   Its:   Chief Executive Officer Executed on:
Dec. 10, 2001   Executed on: Dec. 5, 2001

--------------------------------------------------------------------------------




ADDENDUM NO. 1


        This is ADDENDUM NO. 1 (this "Addendum") to that certain Standard
Industrial/Commercial Multi-Tenant Lease—Net dated September 6, 2001, in which
SDG Commerce 201, LLC is referred to as "Lessor" and Golden State Vintners,
Inc., a California Corporation is referred to as "Lessee."

        1.    Base Rent Adjustment.    The Base Rent shall be increased on
November 1, 2003, and on November 1 of every second year thereafter (i.e., 2005,
2007, etc.), during both the Original Term and the Option Periods. The amount of
each such increase shall be $2,236.00 per month (based on Premises of 149,066
square feet x 1.5¢ ($.015)).

        2.    Additional Rules and Regulations are as follows.    

        (a)  No open burning is permitted;

        (b)  All waste must be disposed of in strict compliance with Federal,
State, and Local Law regulations;

        (c)  Trash shall be kept in covered bins in the trash enclosures
provided by the Lessor. Trash must be disposed of on a regular basis and often
enough to avoid overflows;

        (d)  Truck Tractors and Truck Trailers parking shall be at the locations
shown in Exhibit "A" attached to the Lease;

        (e)  The premises, including fences, shall be kept free of weeds, etc.;

        (f)    Automobile parking is limited to automobiles for on-site
employees and visitors to on-site businesses. Parking for off-site uses is not
permitted;

        (g)  No outside storage of equipment, goods, vehicles or materials is
permitted, but short-term parking or rolling stock is permitted;

        (h)  Truck and Trailer maintenance is not permitted. Trucks and Trailers
needing maintenance will be removed to off-premises locations for that service.
Lessee is responsible to require all of its visitors, vendors, invites,
employees, and licensees to conform to these rules and regulations;

        (i)    No camping, sleeping (except brief napping while loading or
unloading is in progress) or preparation of meals is permitted, except for areas
inside the building that are designated for that purpose; and

        (j)    The Project is adjacent to environmentally sensitive wetlands,
and the Rules and Regulations set out in the Lease, including this Addendum,
will be interpreted, applied and followed with consideration for the
environmental setting of the Project.

        3.    Rental Checks.    Rental Checks shall be made payable to the order
of SDG Commerce 201, LLC and sent to:

Ms. Darla Dawes
SDG COMMERCE 201, LLC
413 West Yosemite Avenue
Suite 105
Madera, California 93637
Telephone: (559) 674-0906
Facsimile: (559) 661-7506
E-mail Address: ddawes@icc-stravinski.com

        Lessor may change the foregoing rent payment instruction at any time by
giving written notice of the change to Lessee.

1

--------------------------------------------------------------------------------

        4.    Limit on Lessee's Share of First Year's Common Area Operating
Expense.    Lessee's share of the Common Area Operating Expenses for the first
twelve months after the Commencement Date shall not exceed $0.07 (seven cents)
per square foot per month.

        5.    Option Periods.    Lessee shall have two (2) options to renew this
Lease for periods of five (5) years each (each, an "Option Period"). The second
option may not be exercised unless the first option has been exercised. Lessee
must exercise the option to renew by giving Lessor an irrevocable notice stating
that Lessee has exercised its option to renew at least two-hundred seventy (270)
days before the expiration of the Lease Term, taking into account any prior
extensions thereof. The Base Rent for each Option Period will be subject to
increase pursuant to Section 1 of this Addendum, but not otherwise.

        6.    Early Possession.    Lessee's occupancy of the Premises prior to
the Commencement Date, as set out in Lease Paragraphs 1.4, 3.2 and 3.4, is for
the limited purpose of allowing Lessee to begin installing Lessee's equipment
and fixtures and to begin inventory loading. Lessee's occupancy during the Early
Possession Period is subject to such reasonable limitations as Lessor may impose
so as to prevent inefficiencies, delays, unsafe conditions, added costs and
other interference with the work of improvement in progress. Lessor has no
obligation to permit Early Possession unless and until all of the following have
been satisfied: the local building official has issued a temporary certificate
of occupancy or other authorization for early occupancy; Lessee has paid the
amounts required by Paragraph 1.7 of the Lease; and Lessee has complied with the
requirements of Lease Paragraph 3.4.

        7.    Arbitration.    

        (a)  All claims, disputes, and other matters in question between
Landlord and Tenant arising out of, or relating to this Agreement or the breach
thereof, will be decided by arbitration in accordance with the Construction
Industry Arbitration Rules of the American Arbitration Association in effect as
of the Commencement Date subject to the limitations of this section. This
Agreement so to arbitrate and any other agreement or consent to arbitrate
entered into in accordance herewith as provided in this section will be
specifically enforceable under the prevailing law of any court having
jurisdiction.

        (b)  Notice of the demand for arbitration will be filed in writing with
the other party to the Lease and with the American Arbitration Association. The
demand for arbitration will be made within a reasonable time after the claim,
dispute, or other matter in question has arisen, and in no event shall any such
demand be made after the date when institution of legal or equitable proceedings
based on such claim, dispute, or other matter in question would be barred by the
applicable statue of limitations.

        (c)  No arbitration arising out of or relating to this Lease shall
include by consolidation, joinder, or in any other manner, any other person or
entity, including agents, employees, or consultants who are not parties to this
Lease, unless:

        (i)    The inclusion of such other person or entity is necessary if
complete relief is to be afforded among those who are already parties to the
arbitration; and

        (ii)  The written consent of the other person or entity sought to be
included and of Lessor and Lessee have been obtained for such inclusion, which
consent shall make specific reference to this paragraph; but no such consent
shall constitute consent to arbitration of any dispute not specifically
described in such consent or to arbitration with any party not specifically
identified in such consent.

        (d)  The award rendered by the arbitrators will be final and judgment
may be entered upon it in any court having jurisdiction thereof, and will not be
subject to modification or appeal except to the extent permitted by Sections 10
and 11 of the Federal Arbitration Act (U.S.C. § § 10, 11).

2

--------------------------------------------------------------------------------

        8.    Wine Barrel Operation.    The wine barrel operation listed as an
"Agreed Use" in Section 1.8 of the Lease is storage and aging of wine in barrels
both before and after fermentation has been arrested.

        (a)    Limited Location.    Exhibit 'A' to the Lease designates the
location within the Premises where a barrel storage operation may be conducted.
The barrel storage operation is not permitted on any other part of the Premises.

        (b)    Standards of Operation.    Lessee shall use commercially
reasonable efforts and practices to maintain the barrel storage area constantly
at a temperature not less than 50 degrees Fahrenheit and not greater than 60
degrees Fahrenheit. Lessee shall use commercially reasonable efforts and
practices to maintain the barrel storage area constantly at a humidity not in
excess of 87%.

        9.    Office Improvements.    Lessor's responsibilities for improving
the Premises with office space are described in this paragraph.

        (a)  The Premises include approximately 3,669 square feet, in two
separate office areas, that will be improved for use as office space. The
locations of the two office areas and their respective approximate square
footages are shown in Exhibit "A" to the Lease. The finish specifications for
the Office Space are set out in Exhibit "B" to the Lease.

        (b)  Lessor will cause to be constructed the office improvements
described in Exhibit "B" to the Lease at the locations described in Exhibit "A"
to the Lease. The office improvements to be constructed by Lessor are referred
to in this Addendum as the "Office Improvements".

        10.    Warehouse Modifications by Lessor.    The Project design for
which building permits are in effect upon the execution of this Lease is for a
warehouse without air conditioning or insulation. Lessor will be responsible to
make and will bear the cost of the following improvements to the Project (the
"Lessor Warehouse Improvements"): (i) construct a demising wall at the north end
of the Premises to separate the Premises from other space within the Building;
(ii) upgrade the electrical panel that serves the entire project to a 3000 amp
panel, which shall be allocated first to the needs of the Common Area (e.g.,
fire pump, site lighting) and next to the needs of the tenants in proportion to
Building square footage; (iii) install night air cooling and air conditioning
systems substantially similar to the night air cooling and air conditioning
systems in the existing buildings (owned by Lessor's affiliates) at 175 Tower
Road and 75 South Kelly Road, Napa County; (iv) install insulation with an "R"
factor of 30 for the roof insulation and 10.8 for the exterior wall insulation;
and (v) construct an added parking area, which is shown on Exhibit 'A.'

        11.    Warehouse Modifications by Tenant.    

        (a)  Lessee's use of the Premises for its wine barrel operation and
bottling line require that the Project design for which building permits are in
effect upon the execution of this Lease be modified to include, among other
things, natural gas service, high temperature sewer pipe, special electrical
distribution, epoxy painting of roof members, spillage containment in the
bottling room and special piping, (collectively, "Lessee's Warehouse
Improvements"). Lessor agrees to use best commercially reasonable efforts to
assist Lessee to obtain all necessary permits and entitlements that may be
necessary to construct the Lessee Warehouse Improvements.

        (b)  The cost of the Lessee's Warehouse Improvements will be borne by
Lessee. Lessee may contract with Lessor's affiliate and approved project
contractor, Industrial & Commercial Contractors, L.P., ("ICC") at a price, on
terms and on a schedule mutually acceptable to Lessee and ICC, for the
construction of the Lessee's Warehouse Improvements. If Lessee and ICC are
unable to reach agreement as to any such matters, Lessee may cause the Lessee's
Warehouse Improvements to be constructed by any other qualified contractor
selected by Lessee with Lessor's approval, which shall not be unreasonably
withheld or delayed.

3

--------------------------------------------------------------------------------




        (c)  Except as provided in the Construction Rider, Lessor is not
responsible for the completion of the Lessee Warehouse Improvements; provided,
however, that Lessor shall use best commercially reasonable efforts to cooperate
with Lessee's selected contractor to ensure timely and efficient construction of
the Lessee Warehouse Improvements. The completion of the Lessee Warehouse
Improvements is not a condition to the Commencement Date or any of Lessee's
obligations under the Lease.

        12.    Reduction and Substitution of Security Deposit.    

        (a)    Reduction.    Ninety (90) days after the completion of the Lessee
Warehouse Improvements, and providing that Lessee is not Breach under the Lease,
Lessor shall return to Lessee one-half of the Security Deposit set out in
paragraph 1.7 of the Lease.

        (b)    Substitution.    If Lessee is not in Breach of any of its
obligations under the Lease, then at any time on or after the date when one-half
(1/2) of Lessee's Security Deposit has been returned to Lessee pursuant to
paragraph (a), Lessee may provide a letter of credit in favor of Lessor and
complying with the requirements of this paragraph in place of its Security
Deposit, and upon the delivery of the letter of credit to Lessor, Lessor will
return the full amount of Lessee's Security Deposit then held by Lessor. The
letter of credit must be a demand letter of credit issued by a bank having a
credit standing satisfactory to Lessor. The letter of credit must permit draws
to be made against it in an amount equal to the Security Deposit to which Lessor
was entitled by the terms of the Lease immediately prior to the substitution of
the letter of credit in place of the Security Deposit. A demand upon Lessee for
the payment of the amount claimed by Lessor to be due shall not be a
prerequisite to Lessor's right to make a draw upon the letter of credit. The
letter of credit must be in form and content satisfactory to Lessor's lender in
its sole business judgment. The letter of credit must permit draw to be made by
Lessor, upon demand, solely on Lessor's claim that the amount of the draw is
owed by Lessee to Lessor under the Lease. Lessee and Lessor agree to use good
faith efforts to cause Lessor's lender to waive the requirement of any Security
Deposit under the Lease, and if that waiver is obtained, no Security Deposit
shall be required under the Lease.

        13.    Parking Spaces Allocation.    

        (a)    Reserved Parking.    Lessee shall have the right to the exclusive
use of seventeen (17) automobile parking spaces, to be designated by Lessor,
which shall be marked for Lessee's use at Lessee's expense in accordance with
the project standard established by Lessor for private parking space
designation. Lessor has no obligation to enforce Lessee's rights to reserved
parking spaces against intrusion or misuse by other tenants, visitors or other
persons.

        (b)    General Parking.    Lessor may designate a reasonable number of
reserved parking spaces for other tenants.

        (c)    Reserved Parking for Other Tenants.    Lessee shall have no right
to use parking that Lessor designates as reserved parking for other tenants.
Lessee shall have the right to use non-reserved parking spaces in the proportion
that the building square footage of the Premises bears to the building square
footage of the Project.

        (d)    Changes in Number and Location of Parking Spaces.    Lessor may
make minor reductions in the number, location and configuration of parking
spaces, if permitted by the governmental agencies having jurisdiction over such
matters.

4

--------------------------------------------------------------------------------




        14.    Additional Items.    

        (a)  Lessee shall be responsible for the cost of Lessee's own telephone
and computer equipment and the associated installation of said systems and
wiring. Lessee further agrees to have Lessee's telephone and computer equipment
installers coordinate the systems installation with Lessor and any adjacent
tenants that may be affected during said installation. Lessor agrees to
cooperate with Lessee's installers as reasonably requested, but all such work
must be undertaken subject to the general provisions set out in Paragraph 6 of
this Addendum.

        (b)  If Lessee enters into a sublease of all or any part of the
Premises, or if Lessee assigns the Lease (provided that the sublease or
assignment is permitted under the Lease) the amount of any consideration paid by
the sublessee or assignee to Lessor on account of the sublease or assignment,
and any rent under the sublease in excess of the Rent for the subleased space
payable under this Lease shall be evenly split between Lessor and Lessee.
Notwithstanding the foregoing, during the Original Term, Lessee shall not be
obligated to split with Lessor any rent under a sublease in excess of the Rent
for the subleased space payable under the Lease.

        (c)  Lessee is a publicly traded company who is required to make certain
financial information publicly available through filings with instrumentalities
of the United States. The following provisions of this paragraph apply only
during such time as Lessee is no longer required to file such financial
information with instrumentalities of the United States. No more often than once
a year, within ten (10) business days after Lessor's written request, Lessee
shall provide Lessor with financial information reasonably sufficient for Lessor
and Lessor's lender to evaluate Lessee's credit, which shall include, but not be
limited to, Lessee's balance sheets, profit and loss statements and U.S. federal
tax returns for the then most recent three (3) years and such other information
that is reasonably requested by Lessor or Lessor's lender.

        (d)  Lessee understands that the Building in which the Premises are
located is a food grade warehouse. Lessee understands that vermin control and
cleanliness in each part of the Building is interdependent with vermin control
and cleanliness in other parts of the Building. Lessee agrees to maintain vermin
control and cleanliness in the office space and the warehouse space consistent
with the highest standards of the wine storage industry in the Napa Valley wine
production area. Lessor shall use commercially reasonable efforts and practices
to require all other tenants of the Building to maintain vermin control and
cleanliness to a standard equal to that required of Lessee.

        (e)  Lessor shall have the exclusive right to place signage on the
Building, if such signage is permitted by the City of American Canyon and
applicable title restrictions. The Lessee's signage shall be approved by all
necessary regulatory agencies. Lessor has no obligation to install or maintain
signs. Lessor shall establish criteria for signs within the Project to which
Lessee and all other tenants must conform. Lessee shall not be required to
replace or change signs on account of changes in the sign criteria established
by Lessor after Lessee's sign or signs have been installed.

        (f)    Exhibits 'A,' 'B,' and 'C,' attached to the Lease, are
incorporated as part of this Addendum. All Exhibits referred to in this Addendum
are references to the Exhibits attached to the Lease.

        15.    Governing Law.    This Lease shall be governed by and construed
in accordance with California law.

        16.    Time of Essence.    Time is of the essence in this Lease.

        17.    Entire Agreement.    This Lease sets forth all the agreements
between Lessor and Lessee concerning the Premises, and there are no other
agreements either oral or written other than as set forth in this Lease.

5

--------------------------------------------------------------------------------


        18.    Drafting.    The parties to this Lease agree that this Lease is
the product of joint drafting and negotiation and that should any of the terms
be determined by a court, or in any type of quasi-judicial or other proceeding,
to be vague, ambiguous and/or unintelligible, that the same sentences, phrases,
clauses or other wordage or language of any kind shall not be construed against
either party on the basis of that party being the drafting party.

        19.    Condition of the Premises.    The provisions of Lease
Paragraph 2.2 and other provisions of the Lease concerning the condition of the
Premises upon Lessee's taking possession are subject to and amended by the
provisions of this Addendum regarding the Office Improvements, the Warehouse
Modifications by Lessor and the Warehouse Modifications by Tenant, and the
Commencement Date will not be delayed and rent will not be abated pending the
completion of that work as scheduled.

        20.    Recalculation of Square Footage and Rent.    Notwithstanding the
provisions of Paragraph 2.1 of the Lease to the contrary, Lessor and Lessee
agree that the actual square footage of the Premises and of the Building will be
measured upon the completion of the Building and such measurement shall be
agreed upon by Lessor and Lessee. If there is a difference between the square
footages set out in Paragraph 1.2 of the Lease, Lessor and Lessee shall execute
an amendment to the Lease to set out the corrected measurements in
Paragraph 1.2, and to make proportional adjustments in Lessee's Share of Common
Area Expenses under Paragraph 1.6, the Base Rent and Common Area Expenses under
Paragraph 1.7, and the Base Rent increase specified in Paragraph 1 of this
Addendum.

        21.    Acknowledgements.    The Building is under construction at the
time of the execution of the Lease. Lessor has submitted the plans for the
Building to the building official of the City of American Canyon, who is charged
with the legal duty to determine whether the Building complies with the
applicable building codes and the Americans with Disabilities Act. Lessee has
made no independent examination concerning the compliance of the Building with
any such laws. Lessee has made its own investigation concerning the suitability
of the Premises for Lessee's intended use, has not relied on any representations
or warranties of Lessor in that regard, and assumes all responsibility for
Lessee's determination thereof.

        22.    Early Possession.    If Lessee totally or partially occupies the
Premises prior to the Commencement Date, the obligation to pay Rent shall be
abated for the period of the early possession. All other terms of the Lease
shall, however, be in full force and effect during the period of early
possession.

        23.    Substitution of Lease Paragraph 12.1(b).    The transfer of any
securities of Lessee that are listed or approved for listing upon notice of
issuance on a national securities exchange or on the National Market System of
the Nasdaq Stock Market (or any successor to that entity) shall not be deemed to
constitute a change in control that constitutes an assignment of this Lease that
requires consent. Any sale, assignment or transfer of any securities other than
those so listed or approved for listing shall constitute an assignment of this
Lease requiring consent if the sale, assignment or transfer is of a controlling
interest in Lessee (i.e., the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of the Lessee,
whether through the ownership of voting securities, or by contract or
otherwise).

AGREED TO AND ACCEPTED BY:   AGREED TO AND ACCEPTED BY:
GOLDEN STATE VINTNERS, a California corporation
 
SDG COMMERCE 201, LLC, a California limited liability company
By:
 
/s/  JEFFREY B. O'NEILL      

--------------------------------------------------------------------------------

Jeffrey B. O'Neill
 
By:
 
/s/  PETER T. STRAVINSKI      

--------------------------------------------------------------------------------

Peter T. Stravinski Its:   CEO   Its:   Manager
Executed on: [ILLEGIBLE] 6, 2001
 
Executed on: 9/11, 2001

Telephone:
Facsimile:   (707) 254-4900
(707) 254-4920   Telephone:
Facsimile:   (559) 674-0906
(559) 661-7506

6

--------------------------------------------------------------------------------

List of Exhibits

Exhibit 'A'   Truck Tractor & Truck Trailer Parking Exhibit 'A'   Location of
Barrel Storage Operation Exhibit 'A'   Premises Exhibit 'A'   Lessee Warehouse
Improvements Constructed by Lessor Exhibit 'B'   Office Specifications Exhibit
'B'   Office Improvements to be Constructed Exhibit 'C'   Construction Rider

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.24



[LOGO] STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE—NET AMERICAN INDUSTRIAL
REAL ESTATE ASSOCIATION
EXHIBIT "A"
[MAP]

EXHIBIT "B"



GOLDEN STATE VINTNERS COMMERCE 201 WAREHOUSE OFFICE TENANT IMPROVEMENTS FINISH
SPECIFICATIONS July 23, 2001
EXHIBIT C ATTACHED TO AND FORMING A PART OF STANDARD INDUSTRIAL/COMMERCIAL
MULTI-TENANT LEASE—NET DATED AS OF SEPTEMBER 6, 2001 BETWEEN SDG COMMERCE 201
LLC, AS LESSOR, AND GOLDEN STATE VINTNERS, INC., AS LESSEE ("LEASE")
CONSTRUCTION RIDER
SCHEDULE 2 TO CONSTRUCTION RIDER
ADDENDUM NO. 1
